


        
    
EXHIBIT 10.1
 
Published CUSIP Number: 87548EAA3
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 10, 2011
among
TANGER PROPERTIES LIMITED PARTNERSHIP,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,


and


The Other Lenders Party Hereto




BANK OF AMERICA MERRILL LYNCH,


WELLS FARGO SECURITIES, LLC,


and


US BANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
US BANK NATIONAL ASSOCIATION
as Syndication Agent


SUNTRUST BANK
as Documentation Agent


and


BRANCH BANKING AND TRUST COMPANY
as Documentation Agent







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section  Page


 
 
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1


 
 
 
 
1.01


Defined Terms
 
1


1.02


Other Interpretive Provisions
 
20


1.03


Accounting Terms
 
20


1.04


Rounding
 
21


1.05


Exchange Rates; Currency Equivalents; Currency Changes
 
21


1.06


Times of Day
 
21


1.07


Letter of Credit Amounts
 
21


 
 
 
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
22


 
 
 
 
2.01


Committed Loans
 
22


2.02


Borrowings, Conversions and Continuations of Committed Loans
 
22


2.03


Bid Loans
 
23


2.04


Letters of Credit
 
25


2.05


Swing Line Loans
 
31


2.06


Prepayments
 
32


2.07


Termination or Reduction of Commitments
 
33


2.08


Repayment of Loans
 
33


2.09


Interest
 
34


2.10


Fees
 
34


2.11


Computation of Interest and Fees
 
35


2.12


Evidence of Debt
 
35


2.13


Payments Generally; Administrative Agent's Clawback
 
35


2.14


Sharing of Payments by Lenders
 
36


2.15


Extension of Maturity Date
 
37


2.16


Increase in Commitments
 
37


2.17


Cash Collateral
 
38


2.18


Defaulting Lenders
 
39


 
 
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
40


 
 
 
 
3.01


Taxes
 
40


3.02


Illegality
 
43


3.03


Inability to Determine Rates
 
43


3.04


Increased Costs; Reserves on Eurodollar Rate Loans
 
43


3.05


Compensation for Losses
 
45


3.06


Mitigation Obligations; Replacement of Lenders
 
45


3.07


Survival
 
45


 
 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
45


 
 
 
 


i

--------------------------------------------------------------------------------




4.01


Conditions of Initial Credit Extension
 
45


4.02


Conditions to all Credit Extenisions
 
47


 
 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
47


 
 
 
 
5.01


Existence, Qualification and Power
 
48


5.02


Authorization; No Contravention
 
48


5.03


Governmental Authorization; Other Consents
 
48


5.04


Binding Effect
 
48


5.05


Financial Statements; No Material Adverse Effect
 
48


5.06


Litigation
 
48


5.07


No Default
 
49


5.08


Ownership of Property; Liens
 
49


5.09


Enviromental Compliance
 
49


5.10


Insurance
 
49


5.11


Taxes
 
49


5.12


ERISA Compliance
 
49


5.13


Subsidiaries; Equity Interests
 
50


5.14


Margin Regulations; Investment Company Act
 
50


5.15


Disclosure
 
50


5.16


Compliance with Laws
 
50


5.17


Taxpayer Identification Number
 
50


5.18


Intellectual Property; Licenses, Etc
 
50


 
 
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
51


 
 
 
 
6.01


Financial Statements
 
51


6.02


Certificates; Other Information
 
51


6.03


Notices
 
53


6.04


Payment of Obligations
 
53


6.05


Preservation of Existence, Etc
 
53


6.06


Maintenance of Properties
 
53


6.07


Maintenance of Insurance
 
53


6.08


Compliance with Laws
 
54


6.09


Books and Records
 
54


6.10


Inspection Rights
 
54


6.11


Use of Proceeds
 
54


6.12


Additional Guarantors
 
54


6.13


REIT Status
 
55


6.14


Enviromental Matters
 
55


 
 
 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
56


 
 
 
 
7.01


Liens
 
56


7.02


Investments
 
56


7.03


Indebtedness
 
57


7.04


Fundamental Changes
 
57




ii

--------------------------------------------------------------------------------




7.05


Dispositions
 
57


7.06


Anti-Terrorism Laws; FCPA
 
57


7.07


Change in Nature of Business
 
58


7.08


Transactions with Affiliates
 
58


7.09


Burdensome Agreements
 
58


7.10


Use of Proceeds
 
58


7.11


Financial Covenants
 
58


7.12


Organizational Documents; Ownership of Subsidiaries
 
59


7.13


Negative Pledges
 
59


7.14


Sale Leasebacks
 
59


7.15


Prepayments of Indebtedness
 
59


 
 
 
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
59


 
 
 
 
8.01


Events of Default
 
59


8.02


Remedies Upon Event of Default
 
61


8.03


Application of Funds
 
61


 
 
 
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
62


 
 
 
 
9.01


Appointment and Authority
 
62


9.02


Rights as a Lender
 
62


9.03


Exculpartory Provisions
 
62


9.04


Reliance by Administrative Agent
 
63


9.05


Delegation of Duties
 
63


9.06


Resignation of Administrative Agent
 
63


9.07


Non-Reliance on Adminitrative Agent and Other Lenders
 
63


9.08


No Other Duties, Etc
 
64


9.09


Administrative Agent May File Proofs of Claim
 
64


9.10


Removal of Administrative Agent
 
64


9.11


Guaranty Matters
 
65


 
 
 
 
ARTICLE X.
MISCELLANEOUS
 
65


 
 
 
 
10.01


Amendments, Etc
 
65


10.02


Notices; Effectiveness; Electronic Communication
 
66


10.03


No Waiver; Cumulateive Remedies; Enforement
 
67


10.04


Expenses; Indemnity; Damange Waiver
 
67


10.05


Payments Set Aside
 
69


10.06


Successors and Assigns
 
69


10.07


Treatment of Certain Information; Confidentiality
 
72


10.08


Right of Setoff
 
72


10.09


Interest Rate Limitation
 
72


10.10


Counterparts; Integration; Effectiveness
 
72


10.11


Survival of Representations and Warranties
 
72


10.12


Severability
 
72


10.13


Replacement of Lenders
 
72




iii

--------------------------------------------------------------------------------




10.14


Governing Law; Jurisdiction; Etc
 
73


10.15


Waiver of Jury Trial
 
73


10.16


No Advisory or Fiduciary Responsibility
 
74


10.17


Electronic Execution of Assignments and Certain Other Documents
 
74


10.18


USA PATRIOT Act
 
74


10.19


Judgement Currency
 
74


10.20


Replaced Credit Facility
 
74


10.21


Time of the Essence
 
75


10.22


ENTIRE AGREEMENT
 
75


 
 
 
 
SIGNATINURES
 
 
S-1 to S-11


 
 
 
 
SCHEDULES
 
 
 
 
 
 
 
1.01


Existing Letters of Credit
 
 
2.01


Commitments and Applicable Percentages
 
 
5.05


Supplement to Interim Financial Statements
 
 
5.06


Litigation
 
 
5.09


Enviromental Disclosure Items
 
 
5.10


Insurance
 
 
5.12 (d)


Pension Plan Obligations
 
 
5.13


Subsidiaries; Other Equity Investments; Equity Interest in Borrower
 
 
5.18


Intellectual Property Matters
 
 
10.02


Administrative Agent's Office; Certain Addresses for Notices
 
 
 
 
 
 
EXHIBITS
 
 
 
Form of
 
 
 
A
Commited Loan Notice
 
 
B
Opinion Matters
 
 
C
Swing Line Loan Notice
 
 
D
Note
 
 
E
Compliance Certificate
 
 
F-1
Assignment and Assumption
 
 
F-2
Administrative Questionnaire
 
 
G
Guaranty
 
 
H-1
Bid Request
 
 
H-2
Competitive Bid
 
 
 
 
 
 






iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement") is entered into as of
November 10, 2011 among TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina
limited partnership (the “Borrower”), each lender from time to time party hereto
either as a result of such party's execution of this Agreement as a “Lender” as
of the date hereof or as a result of such party being made a “Lender” hereunder
by virtue of an executed Assignment and Assumption (collectively, the “Lenders”
and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
WHEREAS, the Borrower is a party to the Replaced Credit Facility (as defined
herein);
WHEREAS, the Borrower has requested that the Lenders amend and restate the
Replaced Credit Facility in its entirety;


WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein; and


WHEREAS, (a) this Agreement is an amendment and restatement of the Replaced
Credit Facility in its entirety, (b) all documents, instruments or agreements
creating security interests or liens in favor of the “Administrative Agent” or
“Lenders” as defined in the Replaced Credit Facility and securing the
obligations thereunder continue to secure the Obligations under this Agreement,
and (c) this amendment and restatement does not represent a novation with
respect to the rights and “Obligations” under the Replaced Credit Facility;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I.



DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.
“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.
“Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held by a Loan Party on and as of such Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents (excluding any tenant deposits);
plus
(ii)    cost value of Projects Under Development which are included in
Unencumbered Assets (provided however, that the amount included under this item
(a)(ii) shall (A) not comprise more than fifteen percent (15%) of the total
amount of Adjusted Unencumbered Asset Value and (B) include only costs incurred
as of any Calculation Date); plus
(iii)    cost value of New Developments which are included in Unencumbered
Assets (provided however, that the amount included under this item (a)(iii)
shall include only costs incurred as of any Calculation Date); plus
(b)    an amount equal to:
(i)    (x) Unencumbered EBITDA for the most recently- ended Annual Period (as
adjusted by the Borrower (1) to take into account the Unencumbered EBITDA of any
dispositions during such Annual Period of Unencumbered Assets owned by the
Borrower and (2) to deduct Unencumbered EBITDA for any Projects Under
Development and New Developments which are included in Unencumbered Assets, each
of which adjustments must be approved by the Administrative Agent in its
reasonable discretion), minus (y) the Capital Expenditure Reserve with respect
to such assets (excluding Projects Under Development and New Developments which
are included in Unencumbered Assets); divided by

1

--------------------------------------------------------------------------------






(ii)    .0725
provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said
items (a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten
percent (10%) of Adjusted Unencumbered Asset Value, said excess shall not be
included in Adjusted Unencumbered Asset Value, and (II) the Unencumbered Assets
from which items (a)(iii) and (b) are derived must have an average occupancy
rate of not less than eighty-five percent (85%), determined on a weighted
average basis; provided, that if, and to the extent, such average occupancy rate
is less than eighty-five percent (85%), amounts attributable to Unencumbered
Assets contributing to items (a)(iii) and/or (b) must be removed from the
calculation thereof to the extent necessary to cause such occupancy rate to
equal or exceed eighty-five percent (85%).
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent, as
and to the extent permitted hereunder.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address in
the continental United States or account as the Administrative Agent may from
time to time notify to the Borrower and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form reasonably approved by
the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Agreement. The Aggregate
Commitments as of the Closing Date shall be $500,000,000.
"Agreement" means this Credit Agreement, as amended, restated, supplemented,
extended or otherwise modified from time to time.
“Alternative Currency” means Canadian Dollars, the lawful currency of the nation
of Canada.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $100,000,000.00. The Alternative Currency Sublimit
is part of, and not in addition to, the Aggregate Commitments.
“Annual Period” shall mean the most recently-ended twelve (12) calendar month
period for which the Borrower has provided financial information.
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in this Agreement, including without limitation, in Section 2.18. If
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments
permitted hereunder. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
"Applicable Rate" means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

2

--------------------------------------------------------------------------------




Pricing
Level
Borrower
Debt Rating
Eurodollar
Applicable Spread/ LC Fee %
Base Rate
Applicable Spread
Facility Fee
1
>A-/A3
1%
—%
0.175%
2
BBB+/Baa1
1.1%
0.1%
0.175%
3
BBB/Baa2
1.25%
0.25%
0.25%
4
BBB-/Baa3
1.5%
0.5%
0.35%
5
<BBB-/Baa3
1.85%
0.85%
0.45%

"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the Borrower's
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). Any
change in the Borrower's Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower that the Borrower's Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower's Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower's
Credit Rating has changed.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arranger" means a collective reference to MLPF&S, Wells Fargo Securities, LLC
and US Bank National Association, in their capacity as joint bookrunners and
joint lead arrangers.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
"Bank of America" means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2

3

--------------------------------------------------------------------------------




of 1% (0.50%), (b) the rate of interest in effect for such day as publicly
announced from time to time by the Administrative Agent as its “prime rate”, and
(c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent's costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
“Bid Loan” has the meaning specified in Section 2.03(a).
“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.
“Bid Loan Sublimit” means, as of any date of determination, an amount equal to
fifty percent (50.0%) multiplied by the full amount of the Aggregate
Commitments. The Bid Loan Sublimit is part of, and not in addition to, the
Aggregate Commitments.
“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit H-1.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;
(b)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and
(c)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Calculation Date” shall mean each of (a) the last day of each calendar quarter
and (b) each other date on which any of the financial covenants of Borrower are
calculated.
“Capital Expenditure Reserve” shall mean, as of any Calculation Date, an amount
equal to the product of (i) the gross leaseable area (in square feet) contained
in each Unencumbered Asset measured as of the last day of each of the
immediately preceding four (4) calendar quarters and averaged, multiplied by
(ii) $0.15. Capital Expenditure Reserve shall be calculated on a consolidated
basis in accordance with GAAP and shall include (without duplication) the Equity
Percentage of Capital Expenditure Reserve for the Borrower's Unconsolidated
Affiliates.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the

4

--------------------------------------------------------------------------------




Administrative Agent, L/C Issuer or Swing Line Lender (as applicable) and the
Lenders, as collateral for L/C Obligations, Obligations in respect of Swing Line
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C Issuer or Swing Line Lender benefitting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the L/C Issuer or the Swing Line Lender (as applicable). "Cash
Collateral" shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support and shall, in all
cases, be denominated in Dollars.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody's is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-2 (or the equivalent thereof) or better by S&P
or P-2 (or the equivalent thereof) or better by Moody's and maturing within one
(1) year of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which any Loan
Party shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$50,000,000 and the portfolios of which invest principally in Investments of the
character described in the foregoing subdivisions (a) through (d).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” shall mean a change resulting when (a) Borrower or Parent
becomes aware (by way of a report or any other filing pursuant to Section 13(d)
of the Exchange Act, proxy, vote, written notice or otherwise) that any Person
or Group (other than a Permitted Holder) shall at any time Beneficially Own more
than 50% of the aggregate voting power of all classes of Voting Stock of Parent;
provided, however, that the formation of a direct or indirect parent holding
company to Parent shall not be a change of control if (i) Parent is a Subsidiary
of such parent holding company, and (ii) no Person or Group (other than a
Permitted Holder) shall at any time Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of such parent; (b) the
first day that a majority of the members of the Board of Directors of Parent are
not Continuing Directors; or (c) Parent, or a wholly owned Subsidiary of Parent,
shall cease to be the general partner of the Borrower or to own at least 51% of
the outstanding Equity Interests of the Borrower. As used herein
(1) “Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person's Affiliate
until such tendered securities are accepted for purchase or exchange;
(2) “Group” means “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended; (3) “Voting Stock” of any Person shall mean
capital stock of such Person which ordinarily has voting power for the election
of directors (or persons performing similar functions) of such Person, either at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency; (4) “Permitted Holder” shall mean any of:
(i) Steven Tanger, his spouse (or former spouse(s), as applicable), any of their
descendants, siblings or family members or any of their spouses (or former
spouses), or any of their estates (any such persons or estates in his clause
(i), a "Tanger Member"), (ii) any trust primarily for the benefit of any Tanger
Member or Tanger Members, (iii) any entity the majority of the owners of which
are entities under clauses (i) through (ii); (5) "Continuing Director" shall
mean, as of any date of determination, any member of the Board of Directors of
Parent who (i) is a member of the Board of Directors of Parent on the date of
this Agreement, or (ii) was nominated for election or was elected to such Board
of Directors with the approval of a majority of the Continuing Directors who
were members of the Board of Directors at the time of such nomination or
election; and (6) in calculating any beneficial ownership or percentage

5

--------------------------------------------------------------------------------




ownership of Voting Stock units of the Parent held by any Permitted Holder that
are exchangeable for Voting Stock shall be deemed to be outstanding Voting Stock
of Parent as if such units had been exchanged for Voting Stock.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986.
"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurodollar Rate
Committed Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
"Committed Loan" has the meaning specified in Section 2.01.
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit H-2, duly completed and signed by a
Lender.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.
“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.
"Contractual Obligation" means, as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
"Debt Rating" has the meaning specified in the definition of “Applicable Rate”.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
"Defaulting Lender" means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of

6

--------------------------------------------------------------------------------




Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Dollar" and "$" mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” shall mean, with respect to Borrower, as of any Calculation Date,
(i) Borrower's earnings before interest, taxes, depreciation, and amortization,
all determined in accordance with GAAP consistently applied (excluding
extraordinary or non-recurring gains or losses and excluding earnings
attributable to Joint Ventures or Joint Venture Projects), plus (ii) Borrower's
Equity Percentage of earnings before interest, taxes, depreciation, and
amortization for Joint Ventures and Joint Venture Projects, all determined in
accordance with GAAP consistently applied (excluding extraordinary gains or
losses). For purposes of this definition, nonrecurring items shall be deemed to
include (w) gains and losses on sale of any Property or Project, (x) gains and
losses on early extinguishment of Indebtedness, (y) non-cash severance and other
non-cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP. EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 141.
"Eligible Assignee" means any financial institution (a) organized under the laws
(i) of the United States, or any State thereof, or the District of Columbia or
(ii) of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, provided that such bank (or similar
financial institution) is acting through a branch or agency located in the
United States, (b) is qualified to do business and is doing business in the
United States, (c) actively participates in syndicated facilities similar in
scope and nature to the revolving credit facility evidenced by this Agreement
and the other Loan Documents and (d) which, as of the effective date of any
applicable assignment pursuant to Section 10.06, maintains both (i) a long-term
investment grade Debt Rating (i.e., BBB-/Baa3 or better ) by both S&P and
Moody's on the applicable assignee's non-credit-enhanced senior unsecured
long-term debt and (ii) a short-term investment grade Debt Rating from both S&P
and Moody's.
“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Loan Party by any Person with regard to
air emissions, water discharges, Releases, or disposal of any Hazardous
Materials, noise emissions or any other environmental, health or safety matter
affecting any Loan Party or any of their respective Properties.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use,

7

--------------------------------------------------------------------------------




handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in a given Joint Venture, which shall be calculated as follows:
(a) for calculation of Indebtedness or liabilities, Borrower's nominal capital
ownership interest in the applicable Joint Venture as set forth in such entity's
organizational documents, or, if greater, the amount or percentage of such items
allocated to Borrower, or for which Borrower is directly or indirectly
responsible, pursuant to the terms of the applicable joint venture agreement (or
similar governing agreement) or applicable law and (b) for all other purposes,
the greater of (i) Borrower's nominal capital ownership interest in the
applicable Joint Venture as set forth in such entity's organizational documents,
and (ii) Borrower's economic ownership interest in the applicable Joint Venture,
reflecting Borrower's share of income and expenses of such Joint Venture.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Bid Margin” means the margin above or below the Eurodollar Base Rate
to be added to or subtracted from the Eurodollar Base Rate, which margin shall
be expressed in multiples of 1/100th of one basis point.
“Eurodollar Base Rate” means:
(a)    for such Interest Period, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such
other commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the Administrative Agent's London Branch to major banks in the
London interbank Eurodollar market at their request at approximately 11:00 a.m.
two London Banking Days prior to the commencement of such Interest Period, and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for deposits
in Dollars being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits

8

--------------------------------------------------------------------------------




in Dollars for delivery on the date of determination in Same Day Funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by the Administrative Agent's London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.
“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Base Rate.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Base Rate or a Eurodollar Margin Bid
Loan. Eurodollar Rate Loans may be denominated in Dollars or in an Alternative
Currency.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each Eurodollar Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender's failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c) and (e)
any taxes imposed by Sections 1471 through Section 1474 of the Code (including
any official interpretations thereof, collectively “FATCA”) on any “withholdable
payment” payable to such recipient as a result of the failure of such recipient
to satisfy the applicable requirements as set forth in FATCA after December 31,
2012.
“Exempt Subsidiaries” means, as of any date of determination, a collective
reference to:
(a)    each Subsidiary of any Loan Party that is not a Wholly-Owned Subsidiary;
(b)    each non-Material Subsidiary of any Loan Party;
(c)    each Material Subsidiary of any Loan Party which is (or, promptly
following its release as a Loan Party hereunder pursuant to the terms of Section
6.12(b) hereof, shall be) an obligor with respect to any material third party
Indebtedness not otherwise prohibited pursuant to the terms of this Agreement;
and
(d)    each Material Subsidiary of any Loan Party, the direct or indirect equity
interests or assets of which are (or, promptly following its release as a Loan
Party hereunder pursuant to the terms of Section 6.12(b) hereof, shall be)
Disposed of or otherwise sold, conveyed or transferred, and/or subject to a
letter of intent, purchase agreement or other written agreement for the Disposal
of, sale or other transfer of such equity interests or assets to a third party
purchaser; and
“Exempt Subsidiary” means any one of such entities.

9

--------------------------------------------------------------------------------




“Existing Letters of Credit” means those letters of credit originally issued
under the Replaced Credit Agreement and deemed made hereunder (and an Obligation
of Borrower hereunder) as of the effective date of this Agreement, as listed on
Schedule 1.01 hereof.
"Extended Maturity Date" means November 10, 2016.
“Fair Market Minimum Net Worth” shall mean, as of any Calculation Date,
Borrower's Total Adjusted Asset Value less Total Liabilities.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fixed Charges” shall mean, as of any Calculation Date, an amount equal to
(a) all principal and interest payments due on all obligations of the Borrower
for the most recently-ended Annual Period, exclusive of balloon maturity
payments, plus (b) Borrower's Equity Percentage of the sum of all principal and
interest payments due on all loan obligations of any Joint Venture or otherwise
attributable to any Joint Venture Project for such Annual Period, exclusive of
balloon maturity payments, plus (c) all Preferred Dividends, if any, payable
with respect to such Annual Period, plus (d) a capital expenditure allowance of
$0.15 times gross leaseable area of owned projects plus a capital expenditure
allowance of $0.15 times gross leaseable area of Joint Venture Projects
multiplied by the Borrower's Equity Percentage of such Joint Venture Projects
(excluding Projects Under Development and New Developments).
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time when there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender's Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender's participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender's Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, and
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” shall be as defined by NAREIT as of the first day of a
fiscal year.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity

10

--------------------------------------------------------------------------------




exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.
“Guarantors” means, collectively, as of any date of determination, the Parent
and each other Person that has executed a counterpart of the Guaranty, in each
case to the extent such Person has not been released from its obligations under
the Guaranty pursuant to the terms of the Guaranty and this Agreement.
“Guaranty” means the Guaranty dated as of the date hereof made by the Parent and
each Wholly-Owned Subsidiary of the Borrower (except the Exempt Subsidiaries) in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit G, as the same may be amended, restated, supplemented or otherwise
modified from time to time, and as joined from time to time by such Persons that
become, following the date hereof, a Guarantor.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means all obligations, contingent and otherwise in respect of (a)
all debt and similar monetary obligations, whether direct or indirect and
whether evidenced by one or more notes, bonds, agreements or other evidences of
indebtedness; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all liabilities under capitalized leases; and (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including the obligations to
reimburse the issuer in respect of any letters of credit. With respect to
Borrower, Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of
Indebtedness for the Borrower's Unconsolidated Affiliates.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"Initial Maturity Date" means November 10, 2015.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means (a) as to each Eurodollar Rate Loan other than a
Eurodollar Margin Bid Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one (1), two (2), three (3), six (6), nine (9) or twelve
(12) months thereafter, as selected by the Borrower in its

11

--------------------------------------------------------------------------------




loan notice (and subject to the terms set forth below), (b) as to each
Eurodollar Margin Bid Loan, the period commencing on the date such Eurodollar
Margin Bid Loan is disbursed as a Eurodollar Margin Bid Loan and ending on the
date one (1), two (2), three (3) or six (6) months thereafter, as selected by
the Borrower in its Bid Request (and subject to the terms set forth below) and
(c) as to each Absolute Rate Loan, a period of not less than 14 days and not
more than 180 days as selected by the Borrower in its Bid Request; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period shall extend beyond the Maturity Date; and
(d)    a period of twelve (12) months shall be deemed, as used in connection
with the term “Interest Period”, to be equal to 364 days and any period in
excess of six (6) months shall only be available to the Borrower to the extent
available from and consented to by each Lender.
“Internal Control Event” means fraud that involves senior management of the
Parent or the Borrower internal who have control over financial reporting, as
described in the Securities Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.
"Investment Grade Rating" means a Borrower Credit Rating of BBB- (or equivalent)
or higher from S&P and Baa3 (or equivalent) or higher from Moody's.
"IP Rights" has the meaning specified in Section 5.18.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Venture” shall mean any Person in which the Borrower owns an Equity
Interest, but that is not a Wholly-Owned Subsidiary of the Borrower.
“Joint Venture Projects” shall mean all Projects with respect to which Borrower
holds, directly or indirectly, an interest that is less than 100%; provided,
that, to the extent either (1) (a) a Loan Party, as the buyer of any Project has
provided financing in lieu of direct payment of some portion of the purchase
price for such Project which allows the seller of such Project to retain a
minority ownership interest therein (for such purpose only, an interest that is
(i) less than fifteen percent (15%) of the aggregate ownership interest and (ii)
is neither a managing member nor a general partner interest); (b) such Loan
Party has obtained a security interest in the equity interests related to such
Project securing the repayment of such financing and providing that such equity
interests are, if such financing is not repaid at or prior to its maturity, to
be transferred to such Loan Party upon the exercise of Borrower's remedies
thereunder; (c) debt service payments related to such financing are matched to
the expected distributions under the joint venture agreement related to the
applicable Project; and (d) such Loan Party obtains control over the Project
immediately upon the acquisition thereof or (2) (a) the seller of such Project
is to retain a nominal ownership interest therein (for such purpose only, an
interest that is (i) less than three percent (3%) of the aggregate ownership
interest, (ii) less than three percent (3%) of the economic interests and
distribution rights related to the Project and (iii) is neither a managing
member nor a general

12

--------------------------------------------------------------------------------




partner interest) and (b) such Loan Party obtains control over the Project
immediately upon the acquisition thereof; any such Project shall be deemed, for
purposes of this Agreement, to be 100% owned by the Borrower and shall not be
included as a Joint Venture Project; provided, further, that to the extent a
Joint Venture Project is treated as wholly-owned pursuant to item 2 above, the
income attributable to, value of and Indebtedness/liabilities related to such
project, for purposes of calculating the financial covenants contained herein
(excluding, however, the covenants relating to the limitations on Investments
set forth in Section 7.11(h)), shall include only the Borrower's Equity
Percentage of the income, value and/or Indebtedness/liabilities (as applicable)
of such Joint Venture Project.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices in the continental United States as a Lender may from time to
time notify the Borrower and the Administrative Agent.
"Letter of Credit" means any standby letter of credit issued hereunder (and
shall include the Existing Letters of Credit). Letters of Credit may be issued
in Dollars or in an Alternative Currency.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
"Letter of Credit Fee" has the meaning specified in Section 2.04(h).
"Letter of Credit Issuance Expiration Date" means the Maturity Date then in
effect (or, if such day is not a Business Day, the next preceding Business Day).
"Letter of Credit Sublimit" means an amount up to the lesser of
(a) $75,000,000.00 or (b) the Aggregate Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

13

--------------------------------------------------------------------------------




"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.
"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement, if any, creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.17 of this Agreement, the Guaranty and any other
documents, instruments or agreements executed and delivered by the Borrower
and/or any Guarantor related to the foregoing.
"Loan Parties" means, collectively, the Borrower and each Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the
Consolidated Parties (including without limitation, the Borrower), taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
"Material Subsidiary" means, as of any date of determination, any Wholly-Owned
Subsidiary of a Loan Party that hold assets contributing an amount equal to or
greater than one quarter of one percent (0.25%) of the calculation of Total
Adjusted Asset Value.
"Maturity Date" means the later of (a) the Initial Maturity Date and (b) if
maturity is extended pursuant to Section 2.15, the Extended Maturity Date;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
"MLPF&S" means Merrill Lynch, Pierce, Fenner & Smith Incorporated successor by
merger to, Banc of America Securities LLC.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest or
which is otherwise recourse to such owner.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAREIT” means the National Association of Real Estate Investment Trusts.
“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“New Development” shall mean, as of any Calculation Date, (a) any Project which
was a Project Under Development during the most recently-ended Annual Period as
to which conditions (a), (b) and (c) as provided for in the definition of
Projects Under Development have been satisfied, and (b) any Project acquired
during the most recently-ended Annual Period, such Project(s) being a New
Development only for a period not to exceed twelve (12) months (or such shorter
period as Borrower may elect).
"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

14

--------------------------------------------------------------------------------




"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but shall not include any Excluded Taxes.
"Outstanding Amount" means (i) with respect to Committed Loans, Bid Loans and/or
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Committed Loans, Bid Loans and/or Swing Line Loans,
as the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parent” means Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, together with its successors and permitted assigns.
"Participant" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

15

--------------------------------------------------------------------------------




"Platform" has the meaning specified in Section 6.02.
“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.
“Pro Forma Compliance Certificate” means a certificate of an officer of Borrower
(or Parent) delivered to the Administrative Agent and containing reasonably
detailed calculations, upon giving effect to the applicable transaction on a pro
forma basis, of the financial covenants set forth in this Agreement.
“Projects” shall mean any and all parcels of real property owned by the Borrower
or with respect to which the Borrower owns an interest (whether directly or
indirectly) on which are located improvements with a gross leasable area in
excess of 50,000 sq. ft. or with respect to which construction and development
of such improvements are under development.
“Projects Under Development” means, as of any Calculation Date, any Project
under development by the Borrower, any Wholly-Owned Subsidiary of the Borrower
or any Joint Venture (a) classified as construction in progress on the
Borrower's quarterly financial statements or the financial statements of such
Joint Venture; or (b) as to which a certificate of occupancy has not been
issued; or (c) as to which a minimum of 70% of total gross leasable area has not
been leased and occupied by paying tenants.
“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any Loan Party; and “Property” means any one of them.
"Public Lender" has the meaning specified in Section 6.02.
"Register" has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Materials through or in the air, soil, surface water,
groundwater, of any Property.
“Replaced Credit Facility” means that certain Credit Agreement dated as of
November 29, 2010 among Borrower, Administrative Agent and the lenders party
thereto, as the same may have been, prior to the date of this Agreement,
amended, restated, supplemented, extended or otherwise modified.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.
"Required Lenders" means, as of any date of determination, Lenders having at in
excess of 50.0% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate in excess of 50.0% of the Total Outstandings (with the aggregate
amount of each Lender's risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed "held" by such Lender for purposes
of this definition); provided, however, that to the extent the Lenders are
voting on any change, amendment, modification, supplement or waiver with respect
to (i) the provisions of any of the financial covenants set forth in Section
7.11 hereof, (ii) the definition of the term "Change of Control" set forth in
this Section 1.01 or (iii) Section 8.01(k) hereof, the term “Required Lenders”
shall mean Lenders having at least sixty-six and two-thirds of one percent
(66‑2/3%) of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant

16

--------------------------------------------------------------------------------




to Section 8.02, Lenders holding in the aggregate at least sixty-six and
two-thirds of one percent (66‑2/3%) of the Total Outstandings; provided, further
that, for any “Required Lender” determination, (a) the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders and
(b) at all times when two (2) or more Lenders, excluding Defaulting Lenders, are
party to this Agreement, the term "Required Lenders" shall in no event mean less
than two (2) Lenders
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel, executive vice
president, senior vice president, vice president, treasurer, secretary or
assistant secretary of a Loan Party, or any other individual who may from time
to time be authorized by the Board of Directors of the Borrower to serve as a
“Responsible Officer” for the purposes hereof. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Borrower necessary to retain its status as a REIT or to meet
the distribution requirements of Section 857 of the Internal Revenue Code),
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding,
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Equity Interests of any Consolidated Party, now or hereafter outstanding.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” shall mean an amount, as of any Calculation Date, equal
to (a) any Indebtedness of the Borrower secured by any encumbrance or by any
security interest, lien, privilege, or charge (other than liens for real estate
taxes that are not yet due and payable) on any real or personal property, plus
(b) Borrower's Equity Percentage of any Indebtedness of any Joint Venture
Projects or any Joint Ventures secured by any encumbrance or by any security
interest, lien, privilege, or charge (other than liens for real estate taxes
that are not yet due and payable) on any real or personal property.
“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interest in trust, membership interest in limited liability
companies and other Equity Interests in entities (other than consolidated and
unconsolidated subsidiaries) such that the aggregate basis of such interests is
calculated on the basis of lower of cost or market value.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be

17

--------------------------------------------------------------------------------




the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.05(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.
"Swing Line Sublimit" means an amount up to the lesser of (a) $25,000,000.00 or
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent, US Bank National Association, in its capacity as
syndication agent and any successor syndication agent with respect to either or
both of them.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Threshold Amount" means (a) with respect to Indebtedness which is non-recourse
to a Person (except for customary recourse “carve-outs”), such Indebtedness
which is outstanding in a principal amount of at least $50,000,000 individually
or when aggregated with all such Indebtedness and (b) with respect to any other
Indebtedness of such Person, such Indebtedness which is outstanding in a
principal amount of at least $25,000,000 individually or when aggregated with
all such Indebtedness. For

18

--------------------------------------------------------------------------------




clarification purposes, no Indebtedness and no Guarantee shall be attributed to
any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether such Indebtedness is recourse or
non-recourse to such Person) unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).
“Total Adjusted Asset Value” shall mean, as of any Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held by the Borrower (excluding
any tenant deposits); plus
(ii)    cost value of Projects Under Development (including only costs incurred
as of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus
(iii)    cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus
(iv)    Borrower's Equity Percentage of the cost value of Joint Venture Projects
which comply with the definition of Projects Under Development and New
Development (including only costs incurred as of any Calculation Date), plus
(b)    an amount equal to
(i)    (A) an amount equal to the EBITDA for the most recently-ended Annual
Period (as adjusted by the Borrower (1) to take into account the EBITDA of any
dispositions during such Annual Period of projects owned by the Borrower and
(2) to deduct EBITDA derived from Projects Under Development or New
Developments, each of which adjustments must be approved by Administrative Agent
in its reasonable discretion), minus (B) the sum of (1) a capital expenditure
allowance of $0.15 times owned gross leaseable area of Project wholly owned by
the Borrower or any wholly owned Subsidiary thereof, plus (2) a capital
expenditure allowance of $0.15 times gross leasable area of Joint Venture
Projects multiplied by the Borrower's Equity Percentage of such Joint Venture
Projects (excluding Projects Under Development and New Developments); divided by
(ii)    .0725
provided, that for purposes of calculating Total Adjusted Asset Value, the total
amount attributable to assets or EBITDA generated by or attributable to Joint
Venture Projects and/or Joint Ventures shall be limited to twenty-five percent
(25%) of Total Adjusted Asset Value and, to the extent the amount attributable
to assets or EBITDA generated by Joint Venture Projects and/or Joint Ventures
exceeds such threshold, such amount shall be reduced, in the overall calculation
of Total Adjusted Asset Value, such that it equals twenty-five percent (25%) of
the Total Adjusted Asset Value.
“Total Liabilities” shall mean, as of any Calculation Date, the sum of (a) all
liabilities of the Borrower and its consolidated Subsidiaries, as calculated in
accordance with GAAP (including, in any case and without limitation, deferred
taxes) less (i) intercompany items and (ii) liabilities attributable to Joint
Venture Projects or Joint Ventures plus (b) Borrower's Equity Percentage of
Total Liabilities attributable to Joint Venture Projects or Joint Ventures.
Without duplication, Total Liabilities shall include all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including the obligations to reimburse the
issuer in respect of any letters of credit.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Unsecured Indebtedness” shall mean, as of any Calculation Date, an amount
equal to (a) all unsecured Indebtedness of the Borrower, plus (b) without
duplication Borrower's Equity Percentage of any unsecured Indebtedness of any
Joint Venture and/or Joint Venture Projects as of such Calculation Date, other
than trade indebtedness incurred in the ordinary course of business; provided,
that all Indebtedness which is secured by a pledge of equity interests only
shall be deemed to be unsecured indebtedness.
"Type" means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.
“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited

19

--------------------------------------------------------------------------------




liability company, partnership, association or other entity the accounts of
which would not be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date.
“Unencumbered Assets” shall mean real property that is wholly-owned by the
Borrower or by a Wholly-Owned Subsidiary of the Borrower that is not subject to
a mortgage lien or to any agreement with any other lender that prohibits the
creation of a Lien on that specific property.
“Unencumbered EBITDA” shall mean, as of any Calculation Date, EBITDA of the
Borrower for the most recently-ended Annual Period that is directly attributable
to Unencumbered Assets.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.04(c)(i).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
"Wholly-Owned Subsidiary" contained herein shall be to Subsidiaries of the
Borrower meeting the qualifications noted above.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "hereto," "herein,"
"hereof" and "hereunder," and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)All references herein to the "knowledge" of the Borrower or Loan Parties
shall be deemed to mean the actual knowledge of the chief executive officer,
president, chief financial officer, treasurer, secretary, assistant secretary,
chief operating officer or general counsel of the Parent and/or Borrower.


1.03    Accounting Terms. Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect on

20

--------------------------------------------------------------------------------




the date of this Agreement (subject to subsection (a) below) from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB
ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.


(a)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


(b)    Accounting for Sales of Real Estate. For purposes of clarification and
without limiting the foregoing general requirements of this Section 1.03 or
otherwise set forth in this Agreement, all real estate transactions shall, for
the duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of the financing, profit sharing or other
alternative accounting methods prescribed by paragraphs 25 to 29 of FASB
ASC 66).


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Exchange Rates; Currency Equivalents; Currency Changes.


(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of each such
applicable Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurodollar Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5000 of a unit being rounded upward), as determined
by the Administrative Agent or the L/C Issuer, as the case may be.


(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency; provided, that Administrative Agent will provide prior or concurrent
notice to Borrower of any such change and all such changes shall be made only to
the extent generally made with respect to similarly situated borrowers under
credit facilities administered by the Administrative Agent.


1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more

21

--------------------------------------------------------------------------------




automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a "Committed Loan")
to the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender's Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender's Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender's Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender's Commitment and (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender's Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.06, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, that,
notwithstanding anything contained herein to the contrary, all Committed Loans
denominated in an Alternative Currency must be Eurodollar Rate Loans.


2.02    Borrowings, Conversions and Continuations of Committed Loans.


(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower's irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans denominated in Dollars or of any conversion of Eurodollar
Rate Loans denominated in Dollars to Base Rate Committed Loans, (ii) four
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in the Dollar Equivalent of a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Except as provided in
Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Committed Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be continued as the same Type of Committed Loan, each
having the same Interest Period as the Committed Loans that are the subject of
such continuation (e.g., a one-month Eurodollar Rate Committed Loan shall
continue as a one-month Eurodollar Committed Loan); provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurodollar Rate Loans in their original currency with an Interest Period of one
month. Any such automatic conversion shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Committed Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.


(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent's Office
for the applicable currency not later than 1:00 p.m., in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the

22

--------------------------------------------------------------------------------




Administrative Agent in the case of any Committed Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans (whether in Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may, if written notice of such Default has previously been delivered to the
Borrower, demand that any or all of the then outstanding Eurodollar Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate. At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Eurodollar Rate Committed Loans.


2.03    Bid Loans.


(a)    General. Subject to the terms and conditions set forth herein and to the
extent that the Borrower, as of the date of any request therefor, maintains an
Investment Grade Rating, each Lender agrees that the Borrower may from time to
time request the Lenders to submit offers to make loans in Dollars (each such
loan, a “Bid Loan”) to the Borrower prior to the Maturity Date pursuant to this
Section 2.03; provided, however, that after giving effect to any Bid Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of all Bid Loans shall not exceed the Bid Loan
Sublimit. There shall not be more than ten different Interest Periods in effect
with respect to Bid Loans at any time. For clarification, in no event shall (i)
a Bid Loan be deemed to be a Committed Loan under this Agreement and/or (ii) a
Bid Loan Lender's making of a Bid Loan under this Section 2.03 result in the
reduction of such Lender's Applicable Percentage with respect to its Commitment
to make Committed Loans under this Agreement.


(b)    Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $5,000,000 or a whole
multiple of $500,000 in excess thereof), (iii) the Type of Bid Loans requested,
and (iv) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the Borrower. No Bid Request shall contain a
request for (i) more than one Type of Bid Loan or (ii) Bid Loans having more
than three different Interest Periods.


(c)    Submitting Competitive Bids.
(i)The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.


(ii)Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Bank of America
in its capacity as a Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders in response
to such Bid Request.

23

--------------------------------------------------------------------------------




Each Competitive Bid shall specify (A) the proposed date of the Bid Borrowing;
(B) the principal amount of each Bid Loan for which such Competitive Bid is
being made, which principal amount (x) may be equal to, greater than or less
than the Commitment of the bidding Lender, (y) must be $5,000,000 or a whole
multiple of $500,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) if the
proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the Absolute
Rate offered for each such Bid Loan and the Interest Period applicable thereto;
(D) if the proposed Bid Borrowing is to consist of Eurodollar Margin Bid Loans,
the Eurodollar Bid Margin with respect to each such Eurodollar Margin Bid Loan
and the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.


(iii)Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender's Competitive Bid.


(iv)Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable


(d)    Notice to Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurodollar Margin Bid Loans, the Administrative
Agent shall notify the Borrower of the identity of each Lender that has
submitted a Competitive Bid that complies with Section 2.03(c) and of the terms
of the offers contained in each such Competitive Bid.


(e)    Acceptance of Competitive Bids. Not later than 12:30 p.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Borrower shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:


(i)    the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;


(ii)    the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $500,000 in excess thereof;


(iii)    the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and


(iv)    the Borrower may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.


(f)    Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Borrower, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $500,000.


(g)    Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or

24

--------------------------------------------------------------------------------




portion thereof that is not accepted by the Borrower by the applicable time
specified in Section 2.03(e) shall be deemed rejected.


(h)    Notice of Eurodollar Base Rate. If any Bid Borrowing is to consist of
Eurodollar Margin Loans, the Administrative Agent shall determine the Eurodollar
Base Rate for the relevant Interest Period, and promptly after making such
determination, shall notify the Borrower and the Lenders that will be
participating in such Bid Borrowing of such Eurodollar Base Rate.


(i)    Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in Same Day Funds at the Administrative Agent's Office not
later than 2:00 p.m. on the date of the requested Bid Borrowing. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent.


(j)    Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.03, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder's name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.


2.04    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Issuance Expiration Date, to issue
Letters of Credit denominated in Dollars or in any Alternative Currency for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender's
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender's Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender's Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower's ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. The Lenders hereby each consent to
the terms of the Existing Letters of Credit, as set forth on Schedule 1.01
hereof and all Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.


(ii)The L/C Issuer shall not issue any Letter of Credit, if:


(A)subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Issuance Expiration Date, except to the extent Borrower has, as
of such Letter of Credit Issuance Expiration Date, fully Cash Collateralized
such Letter of Credit in accordance with Section 2.17(a) hereof.


(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise

25

--------------------------------------------------------------------------------




compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;


(B)the issuance of the Letter of Credit would violate one or more written
policies of the L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated Dollar Equivalent amount less than
$500,000;


(D)the Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;


(E)the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency (it being acknowledged
by the L/C Issuer that, inter alia, as of the date of this Agreement, the L/C
Issuer issues Letters of Credit in an Alternative Currency);


(F)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or


(G)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.


(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.


(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent

26

--------------------------------------------------------------------------------




may require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied (and specifying which
conditions are not then satisfied), then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer's usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender's Applicable Percentage times the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an "Auto-Extension
Letter of Credit"); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof and the Borrower not
later than a day (the "Non-Extension Notice Date") in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Issuance Expiration Date or, if such Letter of Credit has been fully Cash
Collateralized in accordance with Section 2.17(a) hereof as of the Maturity
Date, the date which is up to twelve (12) months following such Letter of Credit
Issuance Expiration Date; provided, however, that the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(v)    Promptly following any change in Letters of Credit outstanding, the L/C
Issuer shall deliver to each Lender and the Borrower a notice describing the
aggregate amount of all Letters of Credit outstanding at such time. Upon the
request of any Lender from time to time, the L/C Issuer shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding. Other than as set forth in this subsection, the L/C
Issuer shall have no duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the L/C
Issuer to perform its requirements under this subsection shall not relieve any
Lender from its obligations under this Section 2.04.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit

27

--------------------------------------------------------------------------------




to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
the Borrower shall reimburse the L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse the L/C Issuer by such time (it being
acknowledged that such failure shall not, on its own, form the basis for a
Default or Event of Default hereunder), the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the "Unreimbursed
Amount"), and the amount of such Lender's Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose but only if (x) such Cash Collateral has been posted by a
Defaulting Lender and/or (y) such Cash Collateral has been posted by the
Borrower on or after the Letter of Credit Issuance Expiration Date or there is,
for any reason, insufficient additional availability hereunder for the borrowing
of Committed Loans to account for the Unreimbursed Amount) for the account of
the L/C Issuer, in Dollars, at the Administrative Agent's Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate from and after the date that is five (5) days after the date of
such demand. In such event, each Lender's payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.


(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the

28

--------------------------------------------------------------------------------




L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
Notwithstanding anything contained herein to the contrary, the Lenders'
respective obligations to reimburse the L/C Issuer for draws on Letters of
Credit that have been fully Cash Collateralized (as reasonably determined by the
L/C Issuer) and that remain outstanding following the Maturity Date shall
terminate as of the Maturity Date, except to the extent the L/C Issuer is, for
any reason, required by Law to return the applicable Cash Collateral to the
Borrower or any other Loan Party.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents

29

--------------------------------------------------------------------------------




expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.


(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the "Letter of Credit Fee") for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.04 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.18(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the date on which such Letter of
Credit expires or is drawn on in accordance with the terms hereof and thereafter
on demand and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit equal to the
greater of (A) $1,500 per Letter of Credit on the date of issuance of the
applicable Letter of Credit and, if applicable, each renewal date for such
Letter of Credit and (B) 0.125% per annum of the issued and undrawn amount of
such Letter of Credit, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the date on which such Letter of Credit expires in
accordance with the terms hereof and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.



30

--------------------------------------------------------------------------------




(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries.


2.05    Swing Line Loans.


(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, may in its sole discretion make loans in Dollars
(each such loan, a "Swing Line Loan") to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender's
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender's Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender's Commitment, and provided,
further, that (A) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan and (B) Swing Line Loans may not be
outstanding for more than ten (10) total days (in the aggregate) during any
calendar month period. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.05,
prepay under Section 2.06, and reborrow under this Section 2.05. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender's Applicable
Percentage times the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied (and specifying which conditions are not
then satisfied), then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.


(c)    Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral provided for this
purpose but only if (x) such Cash Collateral has been posted by a Defaulting
Lender and/or (y) such Cash Collateral has been posted by the Borrower on or
after the Maturity Date or there is, for any reason, insufficient additional
availability hereunder for the borrowing of Committed Loans to account for such
amount) for the account of the Swing Line Lender at the Administrative Agent's
Office not later than 1:00 p.m. on the day specified in such Committed

31

--------------------------------------------------------------------------------




Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.


(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender's Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


(iv)Each Lender's obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender's Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.06    Prepayments.


(a)Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) two Business Days
prior to any date of prepayment of Eurodollar Rate Loans denominated in Dollars,
(B) four Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated

32

--------------------------------------------------------------------------------




in Alternative Currencies, and (C) on the date of prepayment of Base Rate
Committed Loans; (ii) any prepayment of Eurodollar Rate Committed Loans shall be
in a Dollar Equivalent principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or comparable amounts if denominated in Alternative
Currencies); and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Committed Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05, if any. Subject to Section 2.18, each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.


(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.


(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately upon demand prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless
after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect and provided
further, however, that Borrower shall have the right to designate which Loans
and/or other Obligations are to be repaid hereunder.


(d)If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans and Letters of Credit denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay such Loans or Cash Collateralize such
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect; provided, however, that the
Default arising from any such excessive draw against the Alternative Currency
Sublimit shall not, alone, constitute grounds for prohibiting the Borrower from
borrowing Loans in Dollars under this Agreement for the purpose of curing such
Default to the extent that the Borrower is otherwise in compliance with all of
the terms and conditions hereof, is not in Default with respect to any other
provision of this Agreement and there remains availability under the
Commitments.


(e)No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.


2.07    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Borrower. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.


2.08    Repayment of Loans.


(a)The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.



33

--------------------------------------------------------------------------------




(b)The Borrower shall repay each Bid Loan on the last day of the Interest Period
in respect thereof.


(c)The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five (5) Business Days after such Loan is made; (ii) the date, if
any, in a given calendar month on which Swing Line Loans have been outstanding
hereunder for ten (10) total days (in the aggregate) during such calendar month
and (iii) the Maturity Date.


(d)The Borrower shall Fully Satisfy all other Obligations on or prior to the
earlier of (i) the date on which payment of such Obligations are required to be
paid pursuant to the terms hereof or of the other Loan Documents and (ii) the
Maturity Date; provided, however, that L/C Obligations that have been fully Cash
Collateralized as of the Letter of Credit Issuance Expiration Date in accordance
with Section 2.17(a) hereof may remain outstanding for a period of up to twelve
(12) months following the Maturity Date (subject to the earlier expiration of
such L/C Obligations pursuant to the terms of the applicable Letter of Credit).


2.09    Interest.


(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurodollar Base Rate for such Interest Period plus (or minus) the
Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as the
case may be; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)(i)    If any amount of principal of any Loan is not paid within five (5)
days after the date when due (other than on the Maturity Date, as to which such
five (5) day period shall not apply, whether at stated maturity, by acceleration
or otherwise), such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid within five (5) days after the date when due
(other than on the Maturity Date, as to which such five (5) day period shall not
apply, whether at stated maturity, by acceleration or otherwise), then upon the
request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


(d)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


2.10    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:


(a)Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the applicable facility fee percentage identified in the
definition of Applicable Rate times the actual daily Dollar Equivalent amount of
the Aggregate Commitments (or, if the Aggregate Commitments have terminated, on
the Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The facility fee shall accrue at all times during the Availability

34

--------------------------------------------------------------------------------




Period (and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(b)Other Fees. The Borrower shall pay to the Administrative Agent, MLPF&S,
Arranger and/or Lenders such fees as shall have been separately agreed upon in
writing (and approved by MLPF&S and Administrative Agent) in the amounts and at
the times so specified. Such fees shall be fully earned when paid, shall not be
refundable for any reason whatsoever and shall be payable in Dollars unless
otherwise specified.


2.11    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. For clarification, in no event shall interest on the same
portion of the Committed Loans for the same day be included in more than one
Interest Period.


2.12    Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.


(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.13    Payments Generally; Administrative Agent's Clawback.


(a)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent's Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender's Lending Office. All
payments received by the

35

--------------------------------------------------------------------------------




Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


(b)(i)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender's Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations

36

--------------------------------------------------------------------------------




in L/C Obligations or in Swing Line Loans held by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.15    Extension of Maturity Date.


(a)Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.15 and subject to the
provisions of clause (c) of this Section 2.15, the Maturity Date shall be the
Initial Maturity Date.


(b)Extended Maturity Date Option. Not more than 120 days and not less than 60
days prior to the Initial Maturity Date, the Borrower may request in writing
that the Lenders extend the term of this Agreement to the Extended Maturity
Date. Such extension option shall be subject to the satisfaction of the
following requirements:


(i)at the Initial Maturity Date, there shall not exist any Event of Default by
the Borrower or any other Loan Party;


(ii)the Borrower shall, on the Initial Maturity Date, deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Initial
Maturity Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such extension and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
extension, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Existing Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (2) no Event of Default exists; and


(iii)the Borrower shall, at the Initial Maturity Date, deliver to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Commitments) an extension fee equal to twenty basis points (0.20%)
multiplied by the then-existing Aggregate Commitments (whether funded or
unfunded).


(c)Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrower shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
Fully Satisfied.


(d)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.


2.16    Increase in Commitments.

37

--------------------------------------------------------------------------------






(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Aggregate Commitments by an amount
(for all such requests, in the aggregate during the term hereof) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of three
(3) such requests. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).


(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed), the Borrower and/or MLPF&S may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Borrower, Administrative Agent and
their respective counsel. Any increase of the Aggregate Commitments pursuant to
this Section 2.16 shall be subject to the agreement of one or more Lenders or
Eligible Assignees (who may or may not then be a Lender hereunder) to provide
such increased Commitments pursuant to the terms hereof.


(d)Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the "Increase Effective Date") and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.


(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section. The
Applicable Percentages of the Lenders shall be recalculated concurrently with
the effectiveness of any increase in the Aggregate Commitments pursuant to this
Section 2.16.


(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.


2.17    Cash Collateral.


(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Issuance Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority

38

--------------------------------------------------------------------------------




security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent's good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.17 may, during the
continuance of any Event of Default, be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.18    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

39

--------------------------------------------------------------------------------






(iii)Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.04, Section 2.05,
Section 2.17, or Section 2.18(a)(ii), as applicable (and the Borrower shall
(A) be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).


(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the "Applicable Percentage" of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


(iii)Notwithstanding the provisions of subsection (i) and (ii) above, (x)
Borrower shall not be required to increase any such amounts payable to
Administrative Agent, any Lender or L/C Issuer, as the case may be, with respect

40

--------------------------------------------------------------------------------




to any Indemnified Taxes or Other Taxes (1) that are attributable to such
Person's failure to comply with the requirements of this Agreement, including
without limitation, Section 3.06 or (2) that are United States withholding taxes
imposed on amounts payable to such Person that are Excluded Taxes; and (y)
Borrower shall not be required to compensate Administrative Agent, any Lender or
the L/C Issuer pursuant to this Section for any additional sums payable under
this Section, including Indemnified Taxes or Other Taxes, incurred more than 180
days prior to the date that Administrative Agent, such Lender or the L/C Issuer,
as the case may be, notifies Borrower of the Change in Law or other event giving
rise to such additional sums and of Administrative Agent's, such Lender's or the
L/C Issuer's intention to claim compensation therefor.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.


(c)Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, on or with respect to any payment by or on account
of any obligation of Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error; provided however that, upon payment by the Borrower, at
the request of the Borrower, the Administrative Agent, the applicable Lender(s)
and/or the L/C Issuer, as the case may be, shall assign its right to any claim
for a refund of any Indemnified Taxes or Other Taxes that the Borrower believes
were incorrectly or illegally imposed or asserted and shall cooperate with the
making of any such refund claim, including signing appropriate forms and
documents (in each case to the extent in form and substance reasonably
acceptable to such Person), and shall pay to Borrower any amounts recovered from
a Governmental Authority pursuant to such claims and received by the
Administrative Agent, such Lender and/or L/C Issuer.


(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement

41

--------------------------------------------------------------------------------




or otherwise to establish such Lender's status for withholding tax purposes in
the applicable jurisdiction.


(ii)Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,


(A)any Lender that is a "United States person" within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and


(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


(I)executed originals of properly completed and currently effective Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,


(II)executed originals of properly completed and currently effective Internal
Revenue Service Form W-8ECI,


(III)executed originals of properly completed and currently effective Internal
Revenue Service Form W-8IMY and all required supporting documentation,


(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or


(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws and/or reasonably requested by Borrower or Administrative Agent
to permit the Borrower or the Administrative Agent to determine the withholding
or deduction required to be made.


(iii)Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(iv)The Borrower shall not be required to pay any amount pursuant to this
Section 3.01 to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America or the Administrative Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender or the Administrative Agent, as applicable, fails to
comply with the requirements of this subsection (e). If any such Lender fails to
deliver the above forms or other documentation to the extent required hereunder,
then the Borrower may withhold from such payment to such Lender such amounts as
are required by the Code. If any Governmental Authority asserts that the
Borrower did not properly withhold or backup withhold, as the case may be, any
tax or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Borrower therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable by or to
the Borrower under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal

42

--------------------------------------------------------------------------------




services and all disbursements of internal counsel) of the Borrower.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or to convert Base
Rate Committed Loans to Eurodollar Rate Committed Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the interbank market
for such currency for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Committed Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Committed Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans in the affected currency or currencies shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.





43

--------------------------------------------------------------------------------




3.04    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;


(ii)subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or


(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the L/C Issuer's capital or on the capital of such
Lender's or the L/C Issuer's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or the L/C Issuer's right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).


(e)Additional Reserve Requirements. The Borrower shall, without duplication, pay
to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated

44

--------------------------------------------------------------------------------




to such Commitment or Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days' prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice. Each Lender hereby certifies, as to itself only, that as
of the date of this Agreement, no such reserves are required to be paid by
Borrower.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;


(c)any failure by Borrower to make payment of (or to borrow, continue or
convert) any Loan or drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or


(d)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Committed Loan was in
fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment
to the extent such designation or assignment is applicable to it.


(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender becomes a Defaulting Lender hereunder, the
Borrower may replace such Lender in accordance with Section 10.13.


3.07    Survival. All of the Borrower's, Administrative Agent's, Lenders' and
L/C Issuer's obligations under this Article III shall survive termination of the
Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.


ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



45

--------------------------------------------------------------------------------




4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


(i)fully executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;


(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; 


(v)a favorable opinion of counsel to the Borrower (on behalf of each of the Loan
Parties), addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit B and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;


(vi)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all applicable consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(vii)a certificate signed by a Responsible Officer of the Parent certifying (A)
that each Consolidated Party is in compliance in all material respects with all
existing contractual financial obligations, (B) all governmental, shareholder
and third party consents and approvals necessary for the Loan Parties to enter
into the Loan Documents and fully perform thereunder, if any, have been
obtained, (C) immediately after giving effect to this Agreement, the other Loan
Documents and all the transactions contemplated therein to occur on such date,
(1) each of the Loan Parties is solvent, (2) no Default or Event of Default
exists, (3) all representations and warranties contained herein and in the other
Loan Documents are true and correct in all material respects, and (4) the Loan
Parties are in compliance with each of the financial covenants set forth in
Section 7.11 (and including detailed calculations of each such financial
covenant); (D) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; (E) that, to such Responsible Officer's knowledge, there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; (F) the current Debt Ratings and (G)
that the Replaced Credit Facility has been or concurrently with the Closing Date
is being fully amended and restated by this Agreement and all Liens (if any)
securing obligations under the Replaced Credit Facility have been or
concurrently with the Closing Date shall, as of the Closing Date, secure the
Obligations hereunder and under the other Loan Documents;


(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and


(ix)such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.


(b)There shall not have occurred a material adverse change since December 31,
2010 in the business, assets, operations, condition (financial or otherwise) or
prospects of the Borrower and the other Loan Parties taken as a whole, as
reasonably determined by the Administrative Agent.



46

--------------------------------------------------------------------------------




(c)There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could have a Material Adverse Effect, as reasonably determined by the
Administrative Agent.


(d)Any fees required to be paid on or before the Closing Date shall have been
paid.


(e)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Committed Loans) is subject to the following conditions
precedent:


(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall, except to the extent waived in accordance with the terms hereof, be true
and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) that for purposes of this Section 4.02,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 and (iii) for
purposes of the representations and warranties set forth in Section 5.13, to the
extent of changes resulting from transactions and other events contemplated or
not prohibited by this Agreement or the other Loan Documents and changes
occurring in the ordinary course of Borrower's business.


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof, together with a certificate of the chief financial officer
(or other senior financial or accounting officer) of the Parent (i)
demonstrating pro forma compliance with the financial covenants contained in
Sections 7.11(b), (e) and (f) hereof by calculation thereof after giving effect
to the making of the requested Loan (and the application of the proceeds
thereof) and (ii) stating that, to such officer's knowledge, no Default or Event
of Default exists, or if any Default or Event of Default does exist, specifying
the nature and extent thereof and what action the Loan Parties propose to take
with respect thereto.


(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), in each case following consultation
with Borrower, would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.



REPRESENTATIONS AND WARRANTIES



47

--------------------------------------------------------------------------------




The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business (except, in the case of any Loan Party other than the Borrower,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect) and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in each case, to the extent that the same could
not reasonably be expected to (y) result in such Loan Party's obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (z) have a Material Adverse
Effect.


5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except, in
each case, to the extent that failure to obtain or file the same, as applicable,
could not reasonably be expected to (a) result in any Loan Party's obligations
hereunder or under any other Loan Document to which it is a party to be deemed
ineffective, voided or otherwise terminated or (b) have a Material Adverse
Effect.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally and (b) the application of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.


5.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated June 30, 2011, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of the Parent filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.


(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of the Borrower, since the date of the Audited Financial Statements,
no Internal Control Event has occurred (other than as disclosed in reports of
the Borrower filed prior to the date hereof with the SEC).



48

--------------------------------------------------------------------------------




5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the Credit Extensions contemplated hereby,
or (b) except as specifically disclosed in Schedule 5.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 5.06.


5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.


5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens not prohibited by Section 7.01.


5.09    Environmental Compliance. Except as set forth on Schedule 5.09, no Loan
Party (a) has received any notice or other communication or otherwise learned of
any Environmental Liability which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non compliance with or violation of the requirements of any
Environmental Law by any Loan Party, or any permit issued under any
Environmental Law to any Loan Party; or (ii) the Release or threatened Release
of any Hazardous Materials into the environment; or (b) to its knowledge, has
threatened or actual liability in connection with the Release or threatened
Release of any Hazardous Materials into the environment which would individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.
Except as would not reasonably be expected to have a Material Adverse Effect,
none of the Loan Parties has received any Environmental Complaint.


5.10    Insurance. The properties of the Borrower and each of its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates. The present insurance coverage (as of the date of this
Agreement) of the Borrower and each of its Subsidiaries is outlined as to
carrier, policy number, expiration date, type and amount on Schedule 5.10.


5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed
special tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.


5.12    ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or

49

--------------------------------------------------------------------------------




obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


(d)Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.


5.13    Subsidiaries; Equity Interests. Set forth on Schedule 5.13 is a complete
and accurate list of all Subsidiaries and Joint Ventures/Unconsolidated
Affiliates of the Borrower as of the date of this Agreement and as updated in
accordance with the terms of Section 6.02 hereof, including their respective
business forms, jurisdictions of organization, respective equity owners and
respective equity ownership interests, thereof. The Equity Interests owned by
Borrower in each Subsidiary and each Joint Venture/Unconsolidated Affiliate are
validly issued, fully paid and non-assessable and are owned by Borrower free and
clear of all Liens, except to the extent that the failure or non-compliance of
the same would have a Material Adverse Effect.


5.14    Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.


5.15    Disclosure. To Borrower's knowledge, the Borrower has disclosed or made
available to the Administrative Agent all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
To Borrower's knowledge, no report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions that Borrower believed to be reasonable at the
time.


5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17    Taxpayer Identification Number. The Borrower's true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.


5.18    Intellectual Property; Licenses, Etc. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for and material to the operation of their respective
businesses, without conflict with the rights of any other Person, except for
such conflicts that could reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary of any of them,
and that is material to Borrower and its Subsidiaries, taken as a whole,
infringes upon any rights held by any other Person, except for such conflicts
that could reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower,

50

--------------------------------------------------------------------------------




threatened in writing, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.




ARTICLE VI.

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall and shall cause (i) except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03, each Loan
Party and (ii) except in the case of the covenants set forth in Sections 6.01,
6.02, and 6.03 and/or to the extent the failure to do so would not result in a
Material Adverse Effect, each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:


(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent, a consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified,
to knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Parent and its Subsidiaries, (B) a report of such
Registered Public Accounting Firm as to the effectiveness of Borrower's internal
control over financial reporting pursuant to Section 404 of Sarbanes-Oxley; and
(C) any other information included in the Parent's or the Borrower's Form 10-K
for such fiscal year;


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Parent's fiscal year then ended, and any other information included in the
Parent's or the Borrower's Form 10-Q for such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, such consolidated statements to be certified, to
knowledge, by the chief executive officer, chief financial officer, chief
accounting officer, treasurer, controller or other senior financial or
accounting executive of the Parent as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and


(c)no later than December 15 of each year, pro forma projected financial
statements for the Parent and its Subsidiaries made in good faith, including
anticipated sources and uses of cash for the succeeding four (4) quarters, and
no later than August 31 of each year preliminary pro forma projected sources and
uses of cash for such parties made in good faith for the succeeding fiscal year.


As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein,
to the extent not so furnished.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), a projection of capital expenditures for the next fiscal year
for each Property of the Loan Parties.


(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):



51

--------------------------------------------------------------------------------




(i)a Compliance Certificate of a Responsible Officer of the Parent substantially
in the form of Exhibit E attached hereto, (A) demonstrating compliance, as of
the end of each such fiscal period, with (1) the financial covenants contained
in Section 7.11 and (2) the financial covenants contained in each of the
indentures or other agreements relating to any publicly issued debt securities
of any Consolidated Party, in each case by detailed calculation thereof (which
calculation shall be in form reasonably satisfactory to the Agent and which
shall include, among other things, an explanation of the methodology used in
such calculation and a breakdown of the components of such calculation), (B)
stating that, to such Responsible Officer's knowledge, the Loan Parties were in
compliance with each of the covenants set forth in Articles VI and VII of this
Agreement at all times and in all material respects during such fiscal period;
and (C) stating that, as of the end of each such fiscal period, no Default or
Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Loan Parties
propose to take with respect thereto;


(ii)a schedule of the Properties summarizing net operating income and occupancy
rates as of the last day of the applicable quarter;


(iii)a summary of property purchases during the applicable quarter;


(iv)an update to Schedule 5.13 attached hereto (which such update shall, in each
case, be deemed to replace, amend and restate such schedule);


(v)a listing of all Projects Under Development showing the total capital
obligation of the Loan Parties with respect to each such Project Under
Development and funds expended to date in connection with each such Project
Under Development.


(c)promptly after any written request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;


(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(e)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and


(f)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably and customarily request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain

52

--------------------------------------------------------------------------------




of the Lenders (each, a "Public Lender") may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrower shall be deemed to have authorized the
Administrative Agent, MLPF&S, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Side
Information;" and (z) the Administrative Agent and MLPF&S shall be entitled to
treat any Borrower Materials that are not marked "PUBLIC" as being suitable only
for posting on a portion of the Platform not designated "Public Side
Information."
6.03    Notices. Promptly after it has knowledge thereof, notify the
Administrative Agent and each Lender:


(a)of the occurrence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; that could, in any such event,
reasonably be expected to have a Material Adverse Effect;


(c)of the occurrence of any ERISA Event;


(d)of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;


(e)of the occurrence of any Internal Control Event; and


(f)of any announcement by Moody's or S&P of any change or possible change in a
Debt Rating.


Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become
delinquent, all of its material obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, prior to the time at which the same shall become due
and delinquent, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.


6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.


6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against

53

--------------------------------------------------------------------------------




by Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.


6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries, in all material respects, in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.


6.10    Inspection Rights. Permit representatives appointed by the
Administrative Agent or Lenders (as coordinated by the Administrative Agent),
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect any of its Properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower (provided
through the Administrative Agent) and in a manner that will not unreasonably
interfere with such Person's business operations; provided, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, however that all such
persons shall obtain and maintain all such information and materials in
confidence, and otherwise subject to and in compliance with the terms of Section
10.07.


6.11    Use of Proceeds. Use the proceeds of the Borrowings solely for the
following purposes: (a) to finance the acquisition of real properties; (b) to
finance the development of improvements to real properties; (c) to refinance
and/or retire existing Indebtedness, and (d) for working capital and other
general corporate purposes.


6.12    Additional Guarantors.


(a)If any Person (other than an Exempt Subsidiary) becomes a Wholly-Owned
Subsidiary of any Loan Party or if at any time any Person formerly qualifying as
an Exempt Subsidiary as a result of clauses (b), (c) or (d) of the definition
thereof ceases to meet the requirements for qualification as an Exempt
Subsidiary, the Borrower shall (i) if such Person is a Domestic Subsidiary of a
Loan Party, cause such Person to promptly (and in any event within fifteen (15)
days from the date any such Person meets the requirements for becoming a
Guarantor as set forth in this Section 6.12) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other documents or materials as the Administrative Agent shall reasonably deem
appropriate for such purpose, (ii) provide the Administrative Agent with notice
thereof, and (iii) cause such Person to deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a),
all in form, content and scope reasonably satisfactory to the Administrative
Agent; provided, that to the extent such Person holds (whether upon delivery of
the items required above or at any time after the delivery of the items required
above) assets with a fair market value in excess of $20,000,000, the Borrower
shall (if requested by Administrative Agent) cause to be delivered to the
Administrative Agent favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this clause (a)).


(b)Notwithstanding any other provisions of this Agreement to the contrary (x) to
the extent a Guarantor anticipates becoming or intends to become an Exempt
Subsidiary and/or (y) the release of such Guarantor as a Guarantor hereunder
would result in the cure of a Default and/or an Event of Default hereunder (and
will not, of itself or on a pro forma basis with respect to the financial
covenants contained herein give rise to one or more other Defaults and/or Events
of Default), the Borrower may request (and, to the extent the conditions set
forth below are met, obtain) a release of such Guarantor as a Guarantor
hereunder in accordance with the following:


(i)the Borrower shall deliver to the Administrative Agent, not less than ten
(10) days and not more than forty-five (45) days prior to the anticipated or
intended release of a Guarantor hereunder, a written request for release of the
applicable Guarantor and a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower (or Parent) in form and substance reasonably acceptable
to the Administrative Agent, (A) demonstrating that upon such release the Loan
Parties will on a pro forma basis continue to comply with (1) the financial
covenants contained in Section 7.11 and (2) the financial covenants contained in
each of the indentures or other agreements relating to any publicly issued debt

54

--------------------------------------------------------------------------------




securities of Borrower and/or Parent, in each case by a reasonably detailed
calculation thereof (which calculation shall be in form reasonably satisfactory
to the Administrative Agent and which shall include, among other things, an
explanation of the methodology used in such calculation and a breakdown of the
components of such calculation), (B) stating that the Loan Parties will be in
compliance with each of the covenants set forth in Articles VI and VII of the
Agreement following such release, (C) stating that, to such Responsible
Officer's knowledge, following such release, no Default or Event of Default will
exist under the Agreement or any of the other Loan Documents, or if any Default
or Event of Default will exist, specifying the nature and extent thereof and
what action the Loan Parties propose to take with respect thereto, and (D) if
applicable, attaching, pursuant to Section 5.13 of the Agreement, an updated
version of Schedule 5.13 to the Agreement; and


(ii)the Administrative Agent shall have reviewed and approved (in writing) the
request for release and Pro Forma Compliance Certificate delivered pursuant to
subclause (i) above; provided, that the failure of the Administrative Agent to
respond to such a request within ten (10) days of its receipt thereof shall
constitute the Administrative Agent's approval thereof; provided, further, that
any approval of the Administrative Agent provided pursuant to this subclause
(ii) shall lapse and be null and void sixty (60) days following the granting
thereof if the applicable Guarantor has not, on or prior to the completion of
such period, met the criteria for qualification as an Exempt Subsidiary.


Notwithstanding any language to the contrary above, so long as a Responsible
Officer of the Borrower (or Parent) has certified in a compliance certificate
(and the Administrative Agent has no evidence or information which brings into
reasonable doubt the veracity of such certifications) that: (A) upon such
release the Loan Parties (1) will on a pro forma basis continue to comply with
the financial covenants contained in Section 7.11 hereof, and the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, and (2) will be
in compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (B) following such release, no
Default or Event of Default will exist under the Credit Agreement or any of the
other Loan Documents, or if any Default or Event of Default will exist, the
nature and extent thereof and what action the Loan Parties propose to take with
respect thereto will be specified, and (C) attached pursuant to Section 5.13 of
the Agreement, is an updated version of Schedule 5.13 to the Agreement, the
request for release shall be approved and issued by the Administrative Agent
within the 10-day time period specified in subsection (b)(ii).
Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents. Administrative Agent shall, upon written request therefore, provide a
written confirmation of the release of the applicable Guarantor hereunder.
(c)    For purposes of clarification, (i) the Borrower may, at any time, elect
to cause an Exempt Subsidiary to become a Guarantor hereunder, and (ii) as
provided in the definition of the term “Unencumbered Assets,” no assets owned or
held directly by any Exempt Subsidiary shall be included in any calculation
involving the value of or income from Unencumbered Assets unless such Exempt
Subsidiary is a Loan Party as of the date of such calculation.
6.13    REIT Status. Take all action necessary to maintain the Parent's status
as a REIT.


6.14    Environmental Matters.


(a)Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time. The Loan Parties also
agree that they will reimburse the Administrative Agent and Lenders for and
indemnify and hold the Administrative Agent and Lenders harmless from any and
all costs, expenses (including reasonably attorneys' fees actually incurred) and
for all civil claims, judgments or penalties incurred entered, assessed, or
levied against the Administrative Agent or any of the Lenders as a result of any
of the Loan Parties' use of Hazardous Materials at the Properties or as a result
of any release of any Hazardous Materials on the ground or into the water or air
by any of the Loan Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon the Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys' fees. The Loan Parties'
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrower set forth herein. Notwithstanding anything to the contrary contained in
this Section 6.15(a), in no event shall the Borrower or any other Loan Party
have any obligation to reimburse or otherwise indemnify the Administrative Agent
and Lender prior to the occurrence of an Event of Default

55

--------------------------------------------------------------------------------




if and to the extent that any claims arise as the direct result of any action of
the Administrative Agent and/or any of the Lenders (or any Person(s) claiming
by, through or under any of them) at the Properties, or any of them.


(b)If the Administrative Agent requests in writing and if (i) the Borrower or
the applicable Subsidiary does not have environmental insurance with respect to
any property owned, leased or operated by a Loan Party or (ii) the
Administrative Agent has reason to believe that there exist Hazardous Materials
in material violation of applicable Environmental Laws, on any property owned,
leased or operated by a Loan Party, which Hazardous Materials materially and
adversely affect the value of such property and with respect to which the
Borrower has not furnished a report within the immediately previous twelve (12)
month period, Borrower shall furnish or cause to be furnished to the
Administrative Agent, at the Borrower's expense, a report of an environmental
assessment of reasonable scope, form and depth by a consultant reasonably
acceptable to the Administrative Agent, including, where appropriate and if
recommended by such consultant, invasive soil or groundwater sampling, as to the
nature and extent of the presence of such Hazardous Materials on any such
property and as to the compliance by the applicable Loan Party(ies) with
Environmental Laws; provided that if there exists a continuing Default or Event
of Default as of the date of the Administrative Agent's written request for an
environmental report pursuant to the terms hereof, the Borrower shall provide
such report regardless of whether either of the conditions set forth in
subsections (i) and (ii) above have been satisfied. If the Borrower fails to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the parties hereto hereby grant to the Administrative Agent and their
representatives or shall attempt in good faith to cause the applicable Loan
Party(ies) to so grant access to the Properties and a license of a scope
reasonably necessary to undertake such an assessment, including, where
appropriate, invasive soil or groundwater sampling; provided, however, that no
such invasive soil or groundwater sampling shall be undertaken without
Borrower's prior written approval unless an Event of Default exists hereunder


(c)Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in material
compliance with all Environmental Laws and all other applicable federal, state,
and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
real property to the extent any failure could reasonably be expected to have a
Material Adverse Effect.


(d)Provide upon such Person's receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.


ARTICLE VII.

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Wholly-Owned Subsidiary to, directly or indirectly:
7.01    Liens. Contract, create, incur, assume or permit to exist any Lien with
respect to any of its property, assets or revenues or the property, assets or
revenues of any other Person, whether now owned or hereafter acquired (or permit
any other Subsidiary to do so), if the Indebtedness underlying such Lien would
cause the Borrower to be in violation of any of the provisions of Section 7.11
hereof.


7.02    Investments. Make any Investments, except:


(a)Projects Under Development, undeveloped land holdings, Joint Venture Projects
and Joint Ventures, Securities Holdings and Mortgages to the extent such
Investments are not prohibited under Sections 7.11(h) and (i);


(b)Investments held by the Borrower or any other Loan Party in the form of Cash
Equivalents;


(c)advances to officers, directors and employees of the Borrower or any other
Loan Party in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;


(d)Investments of the Borrower and/or the Parent, directly or indirectly, in any
other Loan Party and/or in any Subsidiary (including without limitation, any
Exempt Subsidiary);


(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction

56

--------------------------------------------------------------------------------




thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;


(f)payments relating to pre-development expenses, pursuit costs, property
acquisition and diligence expenses and similar out-of-pocket costs and expenses
regarding properties that are not yet owned by any Loan Party or any Subsidiary;
and
(g)Investments existing on the date of this Agreement.


7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(or permit any other Subsidiary to do so), except:


(a)Indebtedness under the Loan Documents; and


(b)any other Indebtedness (including, without limitation, Guarantees of the
Borrower or any other Loan Party in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any other Loan Party) to the extent such
Indebtedness is not prohibited under Section 7.11; provided, that to the extent
such Indebtedness is in the form of obligations under any Swap Contract (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party.


7.04    Fundamental Changes. Except as otherwise permitted under this Agreement,
merge, dissolve, liquidate, consolidate with or into another Person (unless
Borrower or such Wholly-Owned Subsidiary is the surviving entity), or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default exists or would result therefrom:


(a)any Wholly-Owned Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Wholly-Owned Subsidiaries, provided that when any Guarantor is
merging with another Wholly-Owned Subsidiary, the Guarantor shall be the
continuing or surviving Person;


(b)any Wholly-Owned Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor;
and


(c)all or substantially all of the assets or all of the Equity Interests of a
Wholly-Owned Subsidiary may be Disposed of to the extent such Disposition is
permitted pursuant to Section 7.05.


7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:


(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;


(b)Dispositions of inventory in the ordinary course of business;


(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)Dispositions of property by any Wholly-Owned Subsidiary to the Borrower or to
any Wholly‑Owned Subsidiary thereof; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor;


(e)Dispositions permitted by Section 7.04(a) - (b); or


(f)Dispositions by the Borrower and its Wholly-Owned Subsidiaries of any
property in the ordinary course of business for fair market value (whether in
one transaction or in several related transactions); provided, at the time of
such Disposition, no Default shall exist or would result from such Disposition;


provided, however, that any Disposition pursuant to clauses (a) through (f)
above (excluding clause (e)) shall be for fair market value, as reasonably
determined by Borrower.

57

--------------------------------------------------------------------------------




7.06    Anti-Terrorism Laws; FCPA.


(a)Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any or its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Act (as defined in Section 10.17); or


(b)fail to be in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., and any foreign counterpart thereto.


7.07    Change in Nature of Business. Engage in (or permit any other Subsidiary
to engage in) any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto.


7.08    Transactions with Affiliates. Except as otherwise contemplated or
permitted pursuant to Section 7.04, enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate; provided, however, that this provision shall not be
deemed to prohibit the issuance of preferred Equity Interests to any party.


7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Wholly-Owned Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Wholly-Owned Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Wholly-Owned Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit any Negative Pledge incurred
or provided in favor of any holder of Indebtedness permitted hereunder solely to
the extent any such Negative Pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, that this Section 7.09 shall not be deemed to restrict
the ability of the Borrower or any Exempt Subsidiary from entering into
Contractual Obligations of any type related to secured financing transactions.


7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11    Financial Covenants. Fail, at any applicable time of calculation, to
comply with any of the following financial covenants for Borrower on a fully
consolidated basis (provided, that for purposes of the following financial
covenants and each of the components used in the calculation thereof and
notwithstanding anything contained herein to the contrary, the financial
information relating to the "Borrower" will be fully consolidated with that of
the Parent, and provided further that such calculations, if not calculated as of
the last day of a calendar quarter, shall be calculated as of the last day of
the immediately preceding calendar quarter, except that the calculation set
forth in item (g) below shall be calculation as of the end of each fiscal year):


(a)Fair Market Minimum Net Worth. Borrower shall maintain a Fair Market Minimum
Net Worth equal to or in excess of $600,000,000.


(b)Total Liabilities to Total Adjusted Asset Value. Borrower shall not permit,
as of any date of calculation, the ratio of Total Liabilities to Total Adjusted
Asset Value to exceed sixty percent (60%).


(c)Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit, as of any date of calculation, the ratio of Secured Indebtedness to
Total Adjusted Asset Value to exceed thirty-five percent (35%).


(d)EBITDA to Fixed Charges. Borrower shall maintain the ratio of EBITDA for the
twelve-month period ending as of the most-recent Calculation Date to Fixed
Charges for such twelve-month period equal to or in excess of 1.50:1.00.


(e)Total Unsecured Indebtedness to Adjusted Unencumbered Asset Value. Borrower
shall not permit, as of any date of calculation, the ratio of Total Unsecured
Indebtedness to Adjusted Unencumbered Asset Value to exceed sixty two and
one-half percent (62.5%).

58

--------------------------------------------------------------------------------






(f)Unencumbered Interest Coverage Ratio. Borrower shall not permit, as of any
date of calculation, the ratio of Unencumbered EBITDA for the twelve-month
period ending as of the most-recent Calculation Date to that portion of interest
expense attributable to Total Unsecured Indebtedness as of such Calculation Date
to be less than 1.50:1.00.


(g)Dividends and Distributions. Borrower shall limit aggregate Restricted
Payments, as measured at each fiscal year end, to an amount not to exceed Funds
From Operations; provided, however that to the extent an Event of Default exists
under Section 8.01(a) hereof, Borrower shall limit aggregate Restricted Payments
to the minimum amount required to cause the Parent to maintain its REIT status.


(h)Investments. Borrower shall not permit (i) the total cost budget of Projects
Under Development to exceed twenty-five percent (25%) of Total Adjusted Asset
Value or (ii) the aggregate value of the following items to exceed thirty-five
percent (35%) of Total Adjusted Asset Value: (A) the total cost budget of
Projects Under Development; plus (B) the cost value of all undeveloped holdings
(raw land or land which is not otherwise an operating property other than any
properties determined to be Projects Under Development) determined in accordance
with GAAP; plus (C) the value of all Unconsolidated Affiliates of Borrower plus,
without duplication, the cost-basis value of Borrower's investment in
Unconsolidated Affiliates (in each case taking into account Borrower's Equity
Percentage thereof); plus (D) the value of Borrower's Securities Holdings; plus
(E) the value of all Mortgages held by Borrower.


(i)Mortgages to Total Adjusted Asset Value. Borrower shall not, at any time
during the term hereof, permit the value of all Mortgages held by Borrower to
exceed five percent (5%) of Total Adjusted Asset Value.


7.12    Organizational Documents; Ownership of Subsidiaries. Permit any Loan
Party to (a) amend, modify, waive or change its Organization Documents in a
manner materially adverse to the Lenders, or (b) create, acquire or permit to
exist or permit or cause any of their Subsidiaries to create, acquire or permit
to exist, any Foreign Subsidiaries.


7.13    Negative Pledges. Enter into, assume or become subject to any Negative
Pledge or any other agreement prohibiting or otherwise restricting the creation
or assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation except pursuant to any document
or instrument governing Indebtedness that does not result in any violation of
the covenants set forth in Section 7.11 hereof and is not otherwise prohibited
by this Agreement or any other Loan Document, provided that any such restriction
contained therein relates only to the properties or assets constructed or
acquired in connection with such Indebtedness.


7.14    Sale Leasebacks. Except as could not reasonably be expected to have a
Material Adverse Effect, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by
such Person to another Person which is not a Consolidated Party in connection
with such lease.


7.15    Prepayments of Indebtedness. If any Event of Default has occurred and is
continuing or would be directly or indirectly caused as a result thereof, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Indebtedness of such Person if such amendment or
modification would add or change any terms in a manner that would have a
Material Adverse Effect.


ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three (3)
days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after written notice from Administrative Agent that the same has become due and
payable, any other amount payable hereunder or under any other Loan Document; or


(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03 (other than
6.03(a)), 6.05, 6.07, 6.11 or 6.13 or Article VII (other than Section 7.09) or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the

59

--------------------------------------------------------------------------------




applicable Guarantor in accordance with the terms and conditions hereof), or any
Guarantor or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm, in writing, such Guarantor's obligations under such Guaranty; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in herein
or in any other Loan Document on its part to be performed or observed and is not
cured within any notice, grace and/or cure period provided for herein or in such
Loan Document or, if no such notice, grace and/or cure period is provided for,
such failure continues for thirty (30) days after the earlier of the date on
which a Loan Party obtains knowledge thereof and the delivery of written notice
thereof from Administrative Agent or fails to perform or observe any other
covenant or agreement in any other Loan Document within the grace or cure period
provided for therein (or, if no such grace or cure period is specified, within
thirty (30) days after the earlier of the date on which a Loan Party obtains
knowledge thereof and the delivery of written notice thereof from Administrative
Agent), provided that in the case of any such default which is susceptible to
cure but cannot be cured within thirty (30) days through the exercise of
reasonable diligence, if such Loan Party commences such cure within the initial
thirty (30) days period and thereafter diligently prosecutes same to completion,
such period of thirty (30) days shall be extended for such additional period of
time as may be reasonably necessary to cure same, but in no event shall such
extended period exceed sixty (60) additional days; or


(d)Representations and Warranties. Any representation or warranty made or
explicitly deemed made by or on behalf of any Loan Party in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made or deemed made; and the
adverse effect of the inaccuracy of such representation or warranty shall not
have been cured within thirty (30) days after the date Administrative Agent
notifies such Loan Party of such inaccuracy; or


(e)Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (determined as
set forth in the definition of Threshold Amount), or (B) fails to observe or
perform, beyond any applicable notice and cure periods, any other material
agreement or condition relating to any such Indebtedness or Guarantee
(determined as set forth in the definition of Threshold Amount) or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; and/or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount (determined
as set forth in the definition of Threshold Amount); or


(f)Insolvency Proceedings, Etc. Any Loan Party institutes or consents, in
writing, to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents, in
writing, to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or


(h)Judgments. There is entered against any Loan Party (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to

60

--------------------------------------------------------------------------------




which the insurer does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, canceled or rescinded, without the prior
written approval of Administrative Agent; or any Loan Party commences any legal
proceeding at law or in equity to contest, or make unenforceable, cancel, revoke
or rescind any of the Loan Documents, or any court or any other governmental or
regulatory agency of competent jurisdiction shall make a determination that, or
issue a judgment, order, decree or ruling to the effect that, any one or more of
the Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof; or


(k)Change of Control. There occurs any Change of Control without the consent of
the Administrative Agent and the Required Lenders.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest

61

--------------------------------------------------------------------------------




on the Loans, L/C Borrowings and other Obligations, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.



ADMINISTRATIVE AGENT


9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement,

62

--------------------------------------------------------------------------------




warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. No such delegation
shall limit or affect Administrative Agent's obligations under this Agreement,
including without limitation, this Article IX.


9.06    Resignation of Administrative Agent. (a)    The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States that satisfies
the requirements of an Eligible Assignee. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents first arising from and after the date of such termination (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.


(b)     Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges

63

--------------------------------------------------------------------------------




that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner(s), Arranger(s), Syndication Agent(s), Documentation
Agent(s) or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10    Removal of Administrative Agent. The Administrative Agent may be removed
as Administrative Agent by the Required Lenders and, provided no Event of
Default exists, the Borrower, upon thirty (30) days' prior written notice if the
Administrative Agent has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower's approval, which approval
shall not be unreasonably withheld or delayed to the extent the proposed
successor Administrative Agent is a Syndication Agent hereunder and which
approval may otherwise be withheld in the discretion of the Borrower. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the removed Administrative Agent, and the removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents first arising from and after the
date of such termination. The fees, if any, payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the removal of an Administrative Agent pursuant hereto, the provisions of
this Article and Section 10.04 shall continue in effect for the benefit of such
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the removed Administrative Agent was acting as Administrative Agent. Any
removal by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation and removal as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and

64

--------------------------------------------------------------------------------




obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.


9.11    Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations hereunder and under each of
the other Loan Documents (a) to the extent such release is requested by such
Guarantor and the Borrower in accordance the provisions set forth in Section
6.12(b) hereof and upon the satisfaction of the conditions set forth in such
Section 6.12(b) (as reasonably determined by the Administrative Agent) or (b) if
such Guarantor ceases to be a Wholly-Owned Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent's authority
to grant releases and terminations pursuant to this Section 9.10. Further, the
Administrative Agent is hereby authorized by the Lenders, upon the request of
any Guarantor released pursuant to Section 6.12(b) hereof, to execute and
deliver to such Guarantor a document (in form and substance acceptable to the
Administrative Agent) evidencing such release.


ARTICLE X.

MISCELLANEOUS


10.01    Amendments, Etc. Except as provided in this Agreement and in the other
Loan Documents (including with respect to matters requiring action of the
Administrative Agent only), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;


(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;


(e)change either of Sections 2.14 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)amend the definition of “Alternative Currency” without the written consent of
each Lender;


(g)change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or


(h)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document and (iv)
unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation

65

--------------------------------------------------------------------------------




or determination of the Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination; provided, however, that (A) this provision
shall not prevent Administrative Agent from requesting a response to any
amendment, waiver or modification requests within a shorter time frame and (B)
such deemed approval shall not, in any case, apply to any requested increase or
extension of a Lender's Commitment (for which the written approval of each
applicable Lender shall be required). Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:


(i)if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall

66

--------------------------------------------------------------------------------




the Administrative Agent or any of its Related Parties (collectively, the "Agent
Parties") have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier,
electronic mail or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier, electronic mail or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the good faith reliance by such Person
on each notice purportedly given by or on behalf of the Borrower, provided,
however, that the Borrower shall have no liability hereunder for such
indemnified party's gross negligence or willful misconduct in connection
therewith. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative

67

--------------------------------------------------------------------------------




Agent), in connection with the syndication of the credit facilities provided for
herein as separately agreed to in writing, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, however, in no event shall
Borrower pay or reimburse Administrative Agent, Lenders and L/C Issuer for more
than one counsel (in the aggregate) at any time prior to an Event of Default
hereunder.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the fraud, gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction; and provided
further that, Borrower shall not, in any event, pay or reimburse (or be
obligated to pay or reimburse) Indemnitees for more than one counsel (in the
aggregate) at any time prior to an Event of Default hereunder.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the fraud, gross negligence or willful
misconduct of such Indemnitee as determined by a final and

68

--------------------------------------------------------------------------------




nonappealable judgment of a court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.



69

--------------------------------------------------------------------------------




(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Bid Loans or the Swing Line Lender's rights and obligations in respect of Swing
Line Loans.


(iii)Required Consents. The following consents shall be required in connection
with each and every assignment of all or any portion of a Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans):


(A)the consent of the Borrower shall be required in connection with any
assignment hereunder; provided, however, that (i) where the assignee is an
Eligible Assignee, such consent shall not be unreasonably withheld or delayed
(unless upon the consummation of such assignment, such Eligible Assignee,
together with its Affiliates, shall hold, directly or indirectly, fifty percent
(50%) or more of the Aggregate Commitments, in which event Borrower may grant or
withhold such consent in its sole discretion); (ii) notwithstanding the
foregoing, the consent of the Borrower to any assignment shall not be required
in the event that an Event of Default has occurred and is continuing at the time
of such assignment; (iii) notwithstanding the foregoing, the consent of the
Borrower to any assignment shall be not be required in the event that such
assignment is to a Lender, an Affiliate of a Lender, or an Approved Fund with
respect to such Lender (unless, in each case, the applicable Lender is a
Defaulting Lender); and provided, further, that any consent of the Borrower
required pursuant to this Section 10.06(b) shall be deemed to have been given if
Borrower shall not object to such assignment by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice of such proposed assignment;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender (unless, in each case, the applicable Lender is a Defaulting
Lender);


(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and


(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

70

--------------------------------------------------------------------------------






Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)Intentionally Omitted.


(h)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above and resigns as Administrative Agent hereunder pursuant to Section 9.06,
Bank of America may, (i) upon 30 days' notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days' notice to the Borrower, resign as
Swing Line Lender. In the event

71

--------------------------------------------------------------------------------




of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders who agree to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, "Information"
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing and either (a) as a result thereof, the Obligations hereunder shall
have been accelerated pursuant to Section 8.02(b) or (b) to the extent of any
then-existing amounts due hereunder from any Loan Party to Administrative Agent,
L/C Issuer, Swing Line Lender or any Lender (whether principal, interest, fees
or other amounts) that are past due hereunder or under any other Loan Document),
each Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in

72

--------------------------------------------------------------------------------




trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate"). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.


10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);



73

--------------------------------------------------------------------------------




(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)if the replacement of a Lender is predicated upon a Lender's request for
compensation under Section 3.04 or for payment under Section 3.01 hereof,
Borrower shall have required the applicable Lender to make such assignment
within sixty (60) days of the applicable request for compensation under
Section 3.04 or for payment under Section 3.01.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.


(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER MLPF&SED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



74

--------------------------------------------------------------------------------




10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm's-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B)  the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Act.


10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from Borrower in
the Agreement Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
Borrower (or to any other Person who may be entitled thereto under applicable
law).


10.20    Replaced Credit Facility. Each of the parties hereto hereby agrees that
(a) this Agreement is an amendment and restatement of the Replaced Credit
Facility in its entirety, (b) all documents, instruments or agreements creating
security interests or liens in favor of the “Administrative Agent” or “Lenders”
as defined in the Replaced Credit Facility and securing the obligations
thereunder continue to secure the Obligations under this Agreement and (c)
nothing contained herein is intended to represent a novation of any type with
respect to the rights and “Obligations” as defined in the Replaced Credit
Facility or with respect to any other Indebtedness evidenced by the Replaced
Credit Facility or any documents, instruments or agreements executed in
connection therewith. On the date of this Agreement, the rights and obligations
of the parties hereto evidenced by the Replaced Credit Facility shall be
evidenced by this Agreement and the other Loan Documents, the “Loans” as defined
in the Replaced Credit

75

--------------------------------------------------------------------------------




Facility shall remain outstanding and be continued as, and converted to, Loans
as defined herein and the Existing Letters of Credit issued by the L/C Issuer
(as defined in the Replaced Credit Facility) for the account of the Borrower
prior to the date of this Agreement shall remain issued and outstanding and
shall be deemed to be Letters of Credit under this Agreement and shall bear
interest and be subject to such other fees as set forth in this Agreement.


10.21    Time of the Essence. Time is of the essence of the Loan Documents.


10.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[remainder of page left intentionally blank - signature pages, exhibits and
schedules to follow]



76

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: /s/ Frank C. Marchisell, Jr.
Name: Frank C. Marchisello Jr.
Title: Vice President, Treasurer, Assistant Secretary



(Signatures continued on next page)

S-1

--------------------------------------------------------------------------------




LENDERS/AGENT:
BANK OF AMERICA, N.A.,
individually in its capacity as Administrative Agent




By:  /s/ Stephen A. Windell
Name: Stephen A. Windell
Title: Senior Vice President





(Signatures continued on next page)





S-2

--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
individually in its capacity as a Lender


By: /s/ Stephen A. Windell
Name: Stephen A. Windell
Title: Senior Vice President


(Signatures continued on next page)



S-3

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender




By: /s/ Kerry Richards    
Name: Kerry Richards
Title: Vice President


(Signatures continued on next page)





S-4

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender




By: /s/ Joseph Lee Hord    
Name: Joseph Lee Hord
Title: Vice President


(Signatures continued on next page)







S-5

--------------------------------------------------------------------------------






SUNTRUST BANK,
individually in its capacity as a Lender




By: /s/ John M. Szeman
Name: John M. Szeman
Title: Vice President


(Signatures continued on next page)

S-6

--------------------------------------------------------------------------------










BRANCH BANKING AND TRUST COMPANY,
individually in its capacity as a Lender




By: /s/ Jonathan Cox    
Name: Jonathan Cox
Title: Vice President


(Signatures continued on next page)



S-7

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender




By: /s/ Andrew T. White    
Name: Andrew T. White
Title: Senior Vice President


(Signatures continued on next page)



S-8

--------------------------------------------------------------------------------






REGIONS BANK,
individually in its capacity as a Lender




By: /s/ Lee Surtees
Name: Lee Surtees
Title: Vice President


(Signatures continued on next page)





S-9

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
individually in its capacity as a Lender




By: /s/ Dan LePage
Name: Dan LePage
Title: Authorized Signatory


(Signatures continued on next page)





S-10

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA
individually in its capacity as a Lender




By: /s/ George Sherman
Name: George Sherman
Title: Director



S-11

--------------------------------------------------------------------------------




SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
•
That certain Irrevocable Standby Letter of Credit # 68057990, issued as of April
12, 2011 in a stated amount of $166,600.00 and with a current expiration date of
April 15, 2013

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$
80,000,000.00


16
%
Wells Fargo Bank, National Association
$
80,000,000.00


16
%
U.S. Bank, National Association
$
80,000,000.00


16
%
SunTrust Bank
$
60,000,000.00


12
%
Branch Banking & Trust Company
$
60,000,000.00


12
%
PNC Bank, N.A.
$
35,000,000.00


7
%
Regions Bank
$
35,000,000.00


7
%
Royal Bank of Canada
$
35,000,000.00


7
%
The Bank of Nova Scotia
$
35,000,000.00


7
%
Total
$
500,000,000.00


100
%




--------------------------------------------------------------------------------








SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
None

--------------------------------------------------------------------------------






SCHEDULE 5.06
LITIGATION


1.
There are approximately sixteen (16) lawsuits filed in various jurisdictions
which involve “slip and fall” type events alleged to have occurred at various
shopping center locations. These actions are being defended by the applicable
insurance carrier, in some cases by tender to a co-defendant, and neither
Borrower nor any Guarantor has reason to expect that any claim which might
prevail would be in excess of the insurance coverage.



2.
There are a limited number of other personal injury lawsuits filed in various
jurisdictions alleged to have occurred at various shopping center locations.
These actions are being defended by the applicable insurance carrier, in some
cases by tender to a co-defendant, and neither Borrower nor any Guarantor has
reason to expect that any claim which might prevail would be in excess of the
insurance coverage.

  
3.
There is one lawsuit alleging tortuous interference with contract filed in South
Carolina which is being defended by the applicable insurance carrier, and
neither Borrower nor any Guarantor has reason to expect that any claim which
might prevail would be in excess of the insurance coverage.



4.
There is one ADA related lawsuit filed in Tennessee. There is limited coverage
by the applicable insurance carrier and the claim is being defended by the law
firm of Constangy, Brooks & Smith LLP. No injury or damage is alleged to have
occurred, the Complaint seeks injunctive relief, attorneys' fees, costs and
litigation expenses. Neither Borrower nor any Guarantor has reason to expect
that any claim which might prevail would have a Material Adverse Effect.



5.
There are two (2) road condemnation lawsuits pending. The Borrower and the
Guarantors are evaluating the impact of these proposed takings and are in
negotiating settlements of these matters. Neither Borrower nor any Guarantor has
reason to expect that any claim which might prevail would have a Material
Adverse Effect.

--------------------------------------------------------------------------------








SCHEDULE 5.09
ENVIRONMENTAL DISCLOSURE ITEMS
None

--------------------------------------------------------------------------------








SCHEDULE 5.10
INSURANCE
On file with the Administrative Agent.

--------------------------------------------------------------------------------










SCHEDULE 5.12(d)
PENSION PLAN OBLIGATIONS


None.

--------------------------------------------------------------------------------






SCHEDULE 5.13
SUBSIDIARIES,
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN THE BORROWER


Part (a).    Subsidiaries.


Part (b).    Other Equity Investments.


Part (c).    Owners of Equity Interests in the Borrower.

--------------------------------------------------------------------------------








SCHEDULE 5.18
INTELLECTUAL PROPERTY MATTERS
None

--------------------------------------------------------------------------------










SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


[CONFIRM ALL ADDRESSES]


Tanger Properties Limited Partnership
3200 Northline Ave., Suite 360
Greensboro, NC 27408
Attn: Steven Tanger


With copies to the following:
Frank C. Marchisello Jr.
Virginia R. Summerell
Telephone: 336-292-3010
Telecopier: 336-297-0931


Electronic Mail:     tanger@tangeroutlet.com
With copies to the following:
fcmarchisello@tangeroutlet.com
vrsummerell@tangeroutlet.com
cmholt@tangeroutlet.com


Website Address: tangeroutlet.com
Taxpayer ID No.:    56-1822494
[Administrative Agent; L/C Issuer and Swing Line Lender addresses on following
page(s)]

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
Administrative Agent's Office
(for payments and Requests for Borrowings):
Bank of America, N.A.
Attn: Charlotte Conn
TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX   75202
Telephone:  214 209-1225
Fax: 214.290.9653
Email:  charlotte.a.conn@baml.com
Account No.: 1292000883
Ref: Tanger Syndicated Credit Agreement Loan Repayment
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Attn: Sheri Starbuck
TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX   75202
Telephone: 214 209-3758
Fax: 214 290-8392
Email:  sheri.starbuck@baml.com


Bank of America, N.A.
Commercial Real Estate Banking
100 North Tryon St., 11th Floor
NC1-007-11-15
Charlotte, North Carolina 28255
Attention: Heidi Abrahamson
Electronic Mail: heidi.abrahamson@baml.com


L/C ISSUER:
Bank of America, NA
PA6-580-33-02-30
1 Fleet Way
Scranton, PA   18507
Attention:  Brian Gibbons
Telephone:  570-330-4801
Fax:  570-330-4187
Email:  scranton_standby_lc@bankofamerica.com
SWING LINE LENDER:
Bank of America, N.A.
Attn: Charlotte Conn
TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX   75202
Telephone:  214 209-1225
Fax: 214.290.9653
Email:  charlotte.a.conn@baml.com
Account No.: 1292000883
Ref: Tanger Syndicated Credit Agreement Swing Line Borrowing
ABA# 026009593

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: _____________., _________
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the "Borrower"), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned hereby requests (select one):
o A Borrowing of Committed Loans    o A conversion or continuation of Loans
1.    On ______________________________ (a Business Day).
2.    In the amount of _______________.
3.    Comprised of _______________________________.    
[Type of Committed Loan requested]


4.    In the following currency: ________________________.
5.    For Eurodollar Rate Loans: with an Interest Period of __________ months.
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:




--------------------------------------------------------------------------------








EXHIBIT B
OPINION MATTERS
[REQUESTED FORM OF OUTSIDE COUNSEL OPINION]
____________ ___, 2011
TO THOSE ON THE ATTACHED DISTRIBUTION LIST
Re:
Senior Amended and Restated Credit Facility in an initial committed amount of
$500,000,000 provided in favor of Tanger Properties Limited Partnership



Ladies and Gentlemen:
We have acted as special counsel to Tanger Properties Limited Partnership, a
North Carolina limited partnership (the “Borrower”), Tanger Factory Outlet
Centers, Inc., a North Carolina corporation, [ADD ANY ADDITIONAL GUARANTORS]
(whether one or more, each a “Guarantor” and, collectively, the "Guarantors";
the Borrower and the Guarantors may be referred to herein each individually as a
“Credit Party” or collectively as the “Credit Parties”) in connection with
certain transactions contemplated by (a) the Amended and Restated Credit
Agreement dated as of __________, 2011 (as the same may be amended,
supplemented, restated or modified from time to time, the “Credit Agreement”) by
and among the Borrower, the lenders referenced therein (the “Lenders”), Bank of
America, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”), L/C Issuer and Swing Line Lender and (b) the other Loan
Documents (as defined in the Credit Agreement). This opinion is delivered
pursuant to Section 4.01(a) of the Credit Agreement. All capitalized terms used
herein, and not otherwise defined herein, shall have the meanings assigned
thereto in the Credit Agreement.
In connection with the foregoing, we have examined originals, or copies
certified to our satisfaction, of the Credit Agreement and other Loan Documents,
and such other corporate, partnership or limited liability company documents and
records of the Credit Parties, certificates of public officials and
representatives of the Credit Parties as to certain factual matters, and such
other instruments and documents which we have deemed necessary or advisable to
examine for the purpose of this opinion. With respect to such examination, we
have assumed (i) the statements of fact made in all such certificates, documents
and instruments are true, accurate and complete; (ii) the due authorization,
execution and delivery of the Credit Agreement and other Loan Documents by the
parties thereto other than the Credit Parties; (iii) the genuineness of all
signatures (other than the signatures of persons signing on behalf of the Credit
Parties), the authenticity and completeness of all documents, certificates,
instruments, records and corporate records submitted to us as originals and the
conformity to the original instruments of all documents submitted to us as
copies, and the authenticity and completeness of the originals of such copies;
(iv) that all parties other than the Credit Parties have all requisite corporate
power and authority to execute, deliver and perform the Credit Agreement and
other Loan Documents; and (v) the enforceability of the Credit Agreement and
other Loan Documents against all parties thereto other than the Credit Parties.
Based on the foregoing, and having due regard for such legal considerations as
we deem relevant, and subject to the limitations and assumptions set forth
herein, including without limitation the matters set forth in the last two (2)
paragraphs hereof, we are of the opinion that:
(a)    The Borrower is a limited partnership duly organized, validly existing
and in good standing under the laws of North Carolina and has the power and
authority to conduct its business as presently conducted and to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
Borrower is duly qualified to do business in all jurisdictions in which its
failure to so qualify would materially impair its ability to perform its
obligations under the Loan Documents to which it is a party or its financial
position or its business as now and now proposed to be conducted.
(b)    [Guarantor] is a [____________________] duly organized, validly existing
and in good standing under the laws of [___________________] and has the power
and authority to conduct its business as presently conducted and to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party. [Guarantor] is duly qualified to do business in all jurisdictions in
which its failure to so qualify would materially impair its ability to perform
its obligations under the Loan Documents

--------------------------------------------------------------------------------




to which it is a party or its financial position or its business as now and now
proposed to be conducted. [FOR EACH GUARANTOR]
(c)    The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Credit Party is a party have been duly authorized
by all necessary corporate action on the part of such Credit Party and the Loan
Documents to which such Credit Party is a party have been duly executed and
delivered by such Credit Party.
(d)    The Loan Documents to which each Credit Party is a party constitute valid
and binding obligations of each such Credit Party enforceable against such
Credit Party in accordance with the terms thereof, subject to bankruptcy,
insolvency, liquidation, reorganization, fraudulent conveyance, and similar laws
affecting creditors' rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
(e)    The execution and delivery by the Borrower of the Loan Documents to which
it is a party and compliance by the Borrower with all of the provisions thereof
do not and will not (i) contravene the provisions of, or result in any breach of
or constitute any default under, or result in the creation of any Lien (other
than Permitted Liens) upon any of its property under, its certificate of limited
partnership or its limited partnership agreement or any other similar document
of formation, or any indenture, mortgage, chattel mortgage, deed of trust,
lease, conditional sales contract, bank loan or credit agreement or other
agreement or instrument to which the Borrower is a party or by which it or any
of its property may be bound or affected, or (ii) contravene any laws or any
order of any Governmental Authority applicable to or binding on the Borrower.
(f)    The execution and delivery by [Guarantor] of the Loan Documents to which
it is a party and compliance by [Guarantor] with all of the provisions thereof
do not and will not (i) contravene the provisions of, or result in any breach of
or constitute any default under, or result in the creation of any Lien (other
than Permitted Liens) upon any of its property under, its [articles of
incorporation] or its [by-laws [as applicable for entity-type]] or any other
similar document of formation, or any indenture, mortgage, chattel mortgage,
deed of trust, lease, conditional sales contract, bank loan or credit agreement
or other agreement or instrument to which [Guarantor] is a party or by which it
or any of its property may be bound or affected, or (ii) contravene any laws or
any order of any Governmental Authority applicable to or binding on [Guarantor].
[FOR EACH GUARANTOR]
(g)    No Governmental Action by, and no notice to or filing with, any
Governmental Authority is required for the due execution, delivery or
performance by any Credit Party of any of the Loan Documents to which it is a
party or for the acquisition and ownership by such Credit Party of its
properties, and the operation by such Credit Party of its business, except for
those which have been obtained.
(h)    Except as set forth on Schedule 1 hereto, there are no actions, suits or
proceedings pending or to our knowledge, threatened against any Credit Party in
any court or before any Governmental Authority, that question the validity or
enforceability of any Loan Document to which any Credit Party is a party or the
overall transaction described in the Loan Documents, or which, if adversely
determined, would impair the right of any Credit Party to carry on its business
substantially as now conducted or contemplated or would materially adversely
affect the financial condition, business or operations of any Credit Party.
(i)    Neither the relationship between the Credit Parties and any other Person,
nor any circumstance in connection with the execution, delivery and performance
of the Loan Documents to which any Credit Party is a party, is such as to
require any approval of stockholders of, or approval or consent of any trustee
or holders of indebtedness of, such Credit Party, except for such approvals and
consents which have been duly obtained and are in full force and effect.
(j)    The offer, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Credit Agreement do not, under existing law,
require registration of the Notes being issued on the date hereof under the
Securities Act of 1933, as amended.
(k)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(l)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary of the Borrower (i) is a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
(m)    The provisions in the Loan Documents concerning interest, fees,
prepayment premiums and other similar charges do not violate the usury laws or
other similar laws regulating the use or forbearance of money of North Carolina
or the laws of

--------------------------------------------------------------------------------




the United States of America.
This opinion is limited to the matters stated herein and no opinion is implied
or may be inferred beyond the matters stated herein. This opinion is based on
and is limited to the laws of the State[s] of North Carolina, [identify other
relevant states] and the federal laws of the United States of America. Insofar
as the foregoing opinion relates to matters of law other than the foregoing, no
opinion is hereby given.
This opinion is for the sole benefit of the Lenders, the Administrative Agent
and their respective successors and assigns and may not be relied upon by any
other person other than such parties and their respective successors and assigns
without the express written consent of the undersigned. The opinions expressed
herein are as of the date hereof and we make no undertaking to amend or
supplement such opinions if facts come to our attention or changes in the
current law of the jurisdictions mentioned herein occur which could affect such
opinions.
Very truly yours,


[OUTSIDE COUNSEL TO THE CREDIT PARTIES]

--------------------------------------------------------------------------------






Distribution List
Bank of America, N.A., as the Administrative Agent, L/C Issuer, Swing Line
Lender and a Lender
The various banks and other lending institutions which are parties to the Credit
Agreement from time to time, as additional Lenders

--------------------------------------------------------------------------------






Schedule 1
(Litigation)

--------------------------------------------------------------------------------








EXHIBIT C
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Swing Line Lender    
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the "Borrower"), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On ______________________________ (a Business Day).
2.    In the amount of $_______________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:

--------------------------------------------------------------------------------








EXHIBIT D
FORM OF NOTE
November 10, 2011
FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of November 10, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in Same Day Funds at the Administrative Agent's
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name: Frank C. Marchisello Jr.
Title: Vice President, Treasurer, Assistant Secretary

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the "Borrower"), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. To the knowledge of the undersigned, such financial
statements fairly present, in all material respects, the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.


3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed, in all
material respects, all its Obligations under the Loan Documents, and
[select one:]
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
4.    To the knowledge of the undersigned, the representations and warranties of
the Borrower contained in Article V of the Credit Agreement, and any
representations and warranties of any Guarantor that are contained in the
Guaranty are, except to the extent waived in accordance with the terms hereof,
true and correct in all material respects on and as of the date hereof, except
(a) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (b) that the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and

--------------------------------------------------------------------------------




(c) for purposes of the representations and warranties set forth in Section
5.13, to the extent of changes resulting from transactions and other events
contemplated or not prohibited by this Agreement or the other Loan Documents and
changes occurring in the ordinary course of Borrower's business.


5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are, to the best knowledge of the undersigned, true and accurate
on and as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 1
to the Compliance Certificate


[INSERT DETAILED FINANCIAL COVENANT CALCULATIONS]

--------------------------------------------------------------------------------








EXHIBIT F
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the] [each, an]
"Assignor") and [the] [each] Assignee identified in item 2 below ([the] [each,
an] "Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not joint.]2 Include
bracketed language if there are either multiple Assignors or multiple Assignees.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the "Credit Agreement"), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's] [the
respective Assignors'] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the] [an] "Assigned
Interest"). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.
1.
Assignor[s]:    ______________________________



______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]


3.
Borrower(s):    Tanger Properties Limited Partnership



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Amended and Restated Credit Agreement, dated as of November
10, 2011, among Tanger Properties Limited Partnership, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender



6.
Assigned Interest[s]:





1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

--------------------------------------------------------------------------------




Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitment
for all Lenders3 
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment4 
CUSIP
Number
 
 
 
 
 
 
 
 
 
Revolving Credit Commitment (and related Swing Line Loan and Letter of Credit
Commitments)
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 

7.
[Trade Date:__________________]5 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:




























3 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------










 
ASSIGNOR:


[NAME OF ASSIGNOR]




By:
Title:
 
ASSIGNEE:
[NAME OF ASSIGNEE


By:
Title:
[Consented to and]6 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:
Title:
 
[Consented to:]7


By:
Title:
 































6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
7 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------












ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
TANGER PROPERTIES LIMITED PARTNERSHIP - CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.


1.1Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section __
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

--------------------------------------------------------------------------------










EXHIBIT F-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE


    

--------------------------------------------------------------------------------










EXHIBIT G
FORM OF GUARANTY
CONTINUING GUARANTY
[Re: Tanger Properties Limited Partnership - 2011 Amended and Restated Credit
Agreement]


FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to TANGER PROPERTIES LIMITED PARTNERSHIP, a
North Carolina limited partnership (the “Borrower”) by BANK OF AMERICA, N.A., in
its capacity as the Administrative Agent under the Credit Agreement referenced
herein (in such capacity and together with its successors and assigns as
permitted under the Credit Agreement, the “Agent”) and the Lenders, as such term
is defined in that certain Amended and Restated Credit Agreement dated as of
November 10, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement) among the Borrower, the Agent, such Lenders, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (successor by merger to, Banc of America
Securities LLC) and Wells Fargo Securities, LLC, as Joint Bookrunners and Joint
Lead Arrangers, Wells Fargo Bank, National Association, as Syndication Agent and
US Bank National Association, as Syndication Agent, the undersigned Guarantor
(whether one or more the “Guarantor”, and if more than one jointly and
severally) hereby furnishes to the Agent, for the benefit of the Agent and
Lenders, its guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:
1.    Guaranty. The Guarantor hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Agent and/or Lenders (collectively, the Agent and Lenders shall
be referred to herein as the “Secured Parties”) arising under the Credit
Agreement, the Loan Documents, Sections 2, 10 and 17 of this Guaranty, any other
instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Credit Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, reasonable attorneys' fees and expenses incurred by the Agent in
connection with the collection or enforcement thereof) and whether recovery upon
such indebtedness and liabilities may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The Agent's and/or
Lenders' books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and absent manifest
error shall be binding upon the Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the regularity or enforceability of the Guaranteed Obligations or
any instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non‑perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing except the defense of payment. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.


2.No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding (and
provided that nothing contained herein, including without limitation, the
foregoing, shall limit or affect the Guarantor's ability to bring any separate
action or claim available to it at law or in equity). If any such obligation
(other than one arising with respect

--------------------------------------------------------------------------------




to taxes based on or measured by the income or profits of the respective Secured
Parties) is imposed upon the Guarantor with respect to any amount payable by it
hereunder, the Guarantor will pay to the Agent (for the benefit of the Secured
Parties), on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable the Agent (on
behalf of the Secured Parties) to receive the same net amount which the Agent
would have received on such due date had no such obligation been imposed upon
the Guarantor. The Guarantor will deliver promptly to the Agent (for the benefit
of the Secured Parties) certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by the
Guarantor hereunder. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.


3.Rights of Secured Parties. The Guarantor consents and agrees that the Agent
(for the benefit of the Secured Parties) and/or Secured Parties (as applicable)
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Secured Parties, in their sole discretion (and subject to
the terms of the Loan Documents) may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.


4.Certain Waivers. The Guarantor waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor (other than
full payment and performance), or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of the
Borrower; (b) any defense based on any claim that the Guarantor's obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor's liability hereunder; (d) any
right to proceed against the Borrower, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Agent's or any other
Secured Party's power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Agent or any other
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. The Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations, including but not
limited to the benefits of N.C. General Statutes §§ 26-7 through 26-9 inclusive,
as amended, or any similar statute.


5.Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.


6.Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lenders or facilities provided by
the Lenders with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Agent (for the benefit of the Secured Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.


7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Secured Parties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Agent (for the
benefit of the Secured Parties) is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of

--------------------------------------------------------------------------------




the Guarantor under this paragraph shall be revived and this Guaranty reinstated
in the event that this Guaranty is terminated prior to the occurrence of the
events giving rise to the Guarantor's obligations under this paragraph and the
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty. Notwithstanding the foregoing, or anything to the contrary
contained in this Guaranty, any Guarantor's obligations hereunder may be
terminated and released at any time, including without limitation, at any time
prior to the indefeasible payment and performance of all Guaranteed Obligations,
in accordance with the terms of Credit Agreement, including without limitation,
Section 6.12 and Section 9.10 thereof.


8.Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of any Secured Party or resulting from
the Guarantor's performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Agent (for the benefit of the
Secured Parties) so requests, any such obligation or indebtedness of the
Borrower to the Guarantor shall be enforced and performance received by the
Guarantor as trustee for the Agent (for the benefit of the Secured Parties) and
the proceeds thereof shall be paid over to the Agent (for the benefit of the
Secured Parties) on account of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.


9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Agent.


10.Expenses. The Guarantor shall pay on demand all non-reimbursed out‑of‑pocket
expenses of the Agent (including reasonable attorneys' fees and expenses and the
allocated cost and disbursements of internal legal counsel) in any way relating
to the enforcement or protection of the Agent's or the other Secured Parties'
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Agent or other Secured Parties in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.


11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
(for the benefit of the Secured Parties) and the Guarantor. No failure by the
Agent to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Agent (for the
benefit of the Secured Parties) and the Guarantor in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantor for the benefit of any Secured Party or any
term or provision thereof.


12.Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Secured Parties have no duty, and the Guarantor
is not relying on any Secured Party to, at any time, disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (the guarantor waiving any duty on the part
of any Secured Party to disclose such information and any defense relating to
the failure to provide the same).


13.Setoff. If and to the extent any payment is not made when due hereunder, but
only if and in the event that the Obligations have been accelerated pursuant to
Section 8.02(b) of the Credit Agreement following an Event of Default
thereunder, then the Agent (for the benefit of the Secured Parties) may setoff
and charge from time to time any amount so due against any or all of the
Guarantor's accounts or deposits with the Agent.


14.Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and (ii) the application of general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law; (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; except to the extent that any such violation,

--------------------------------------------------------------------------------




breach or default, or failure to obtain the same, as applicable, could not
reasonably be expected to have a Material Adverse Effect; and (d) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any governmental authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect, except to the extent that failure to obtain or file the
same, as applicable, could not reasonably be expected to have a Material Adverse
Effect.


15.Additional Representations, Warranties and Covenants of Guarantor. Guarantor
hereby acknowledges, agrees and confirms that, by its execution hereof,
Guarantor will be deemed to be a Loan Party under the Credit Agreement and a
“Guarantor” for all purposes of the Credit Agreement. Guarantor further agrees
to be bound by, all of the terms, provisions and conditions contained in herein
and in the Credit Agreement applicable to a Guarantor.


16.New Guarantors. Additional Persons (each such Person being referred to herein
as a “New Guarantor”) may, from time to time, become parties hereto (and thereby
become a “Guarantor”) pursuant to the terms and conditions set forth in Section
6.12 of the Credit Agreement through the execution of a counterpart signature
page hereto. Each such New Guarantor hereby acknowledges, agrees and confirms
that, by its execution of such counterpart, the New Guarantor will be deemed to
be a Loan Party under the Credit Agreement and a “Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of the Guarantor
hereunder as if it had executed this Agreement as of the Closing Date. Further,
each such New Guarantor hereby ratifies, as of the date of its execution of a
counterpart signature page hereto, and agrees to be bound by, all of the terms,
provisions and conditions contained in herein and in the Credit Agreement
applicable to a Guarantor. The obligations of each such New Guarantor hereunder
and under the Credit Agreement will be joint and several with each other Person
qualifying as a Guarantor hereunder.


17.Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent (for the benefit of the Secured Parties)
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Secured Parties from and
against, and shall pay on demand, any and all reasonable damages, losses,
liabilities and expenses (including reasonable attorneys' fees and expenses and
the allocated cost and disbursements of internal legal counsel) that may be
suffered or incurred by the Secured Parties in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms.


18.Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
North Carolina. This Guaranty shall (a) bind the Guarantor and its successors
and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Agent
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Secured Parties and their successors and assigns and the
Lenders may, without notice to the Guarantor and without affecting the
Guarantor's obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part, in accordance
with the terms of Section 10.06 of the Credit Agreement. The Guarantor hereby
irrevocably (i) submits to the non‑exclusive jurisdiction of any United States
Federal or State court sitting in Charlotte, North Carolina in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Agent in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below or such other
address as from time to time notified by the Guarantor. The Guarantor agrees
that the Agent may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the Agent's
possession concerning the Guarantor, this Guaranty and any security for this
Guaranty, provided, that the Agent shall require any such recipient to agree in
writing to maintain the confidentiality of such information. All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service to the Guarantor at
the address of the Borrower set forth in Schedule 10.02 to the Credit Agreement
or at such other address in the United States as may be specified by the
Guarantor in a written notice delivered to the Agent at the address of the Agent
set forth in Schedule 10.02 to the Credit Agreement or at such other address in
the United States as the Agent may designate for such purpose from time to time
in a written notice to the Guarantor.


19.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------






Executed this ___ day of November, 2011.


TANGER FACTORY OUTLET CENTERS, INC., a North Carolina corporation






By:         
Name:         
Title:         


[OTHER SUBSIDIARY GUARANTORS]

--------------------------------------------------------------------------------








EXHIBIT H-1


FORM OF BID REQUEST


To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the "Borrower"), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The Lenders are invited to make Bid Loans:
1.    On      (a Business Day).
2.    In an aggregate amount not exceeding $     (with any sublimits set forth
below).
3.    Comprised of (select one):
o Bid Loans based on an Absolute Rate
  o Bid Loans based on Eurodollar Base Rate
Bid Loan No.
Interest Period requested
Maximum principal amount requested
 
1
_______days/mos
$
 
2
_______days/mos
$
 
3
_______days/mos
$
 



The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.
The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.
BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:

--------------------------------------------------------------------------------










EXHIBIT H-2


FORM OF COMPETITIVE BID
, ____
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Tanger Properties
Limited Partnership (the "Borrower"), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
In response to the Bid Request dated     , ____, the undersigned offers to make
the following Bid Loan(s):
1.    Borrowing date:     (a Business Day).
2.
In an aggregate amount not exceeding $     (with any sublimits set forth below).

3.
Comprised of:

Bid Loan No.
Interest Period offered
Bid Maximum
Absolute Rate Bid or Eurodollar Margin Bid*
1
_______days/mos
$
(- +)  _______%
2
_______days/mos
$
(- +)  _______%
3
_______days/mos
$
(- +)  _______%

















































* Expressed in multiples of 1/100th of a basis point.

--------------------------------------------------------------------------------






Contact Person:                 Telephone:            


[LENDER]




By:     
Name:     
Title:    
******************************************************************************
THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:
The offers made above are hereby accepted in the amounts set forth below:
Bid Loan No.
Principal Amount Accepted
 
$
 
$
 
$



BORROWER:










Tanger Properties Limited Partnership,
   a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner




By: ________________________________
Name:
Title:




